Exhibit 10.2

EXECUTION COPY

 

 

TERM LOAN CREDIT AGREEMENT

dated as of February 1, 2008

among

NUSTAR LOGISTICS, L.P.

NUSTAR ENERGY L.P.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

SUNTRUST BANK,

as Syndication Agent

and

BARCLAYS BANK PLC,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I Definitions

   1 Section 1.01    Defined Terms    1 Section 1.02    Classification of Loans
and Tranches    19 Section 1.03    Terms Generally    19 Section 1.04   
Accounting Terms; GAAP    19

ARTICLE II The Term Loans

   20 Section 2.01    Commitments    20 Section 2.02    Loans and Tranches    20
Section 2.03    Requests for the Loans    20 Section 2.04    Funding of the
Loans    21 Section 2.05    Interest Elections    22 Section 2.06    Termination
of Commitments    23 Section 2.07    Repayment of Loans; Evidence of Debt.    23
Section 2.08    Optional Prepayment of Loans    24 Section 2.09    Mandatory
Prepayment of Loans.    24 Section 2.10    Fees    25 Section 2.11    Interest
   25 Section 2.12    Alternate Rate of Interest    26 Section 2.13    Increased
Costs    26 Section 2.14    Break Funding Payments    27 Section 2.15    Taxes
   27 Section 2.16    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    28 Section 2.17    Mitigation Obligations; Replacement of Lenders   
30

ARTICLE III Representations and Warranties

   30 Section 3.01    Organization; Powers    30 Section 3.02    Authorization;
Enforceability    31 Section 3.03    Governmental Approvals; No Conflicts    31
Section 3.04    Financial Condition; No Material Adverse Change    31
Section 3.05    Properties    31 Section 3.06    Litigation and Environmental
Matters    32 Section 3.07    Compliance with Laws and Agreements    32
Section 3.08    Investment Company Status    32 Section 3.09    Taxes    32
Section 3.10    ERISA    32 Section 3.11    Disclosure    33 Section 3.12   
Subsidiaries    33

ARTICLE IV Conditions

   33 Section 4.01    Effective Date    33 Section 4.02    Additional Conditions
Precedent    34

ARTICLE V Affirmative Covenants

   35

 

-i-



--------------------------------------------------------------------------------

Section 5.01

   Financial Statements and Other Information    35

Section 5.02

   Notices of Material Events    37

Section 5.03

   Existence; Conduct of Business    38

Section 5.04

   Payment of Obligations    38

Section 5.05

   Maintenance of Properties; Insurance    38

Section 5.06

   Books and Records; Inspection Rights    39

Section 5.07

   Compliance with Laws    39

Section 5.08

   Use of Proceeds    39

Section 5.09

   Environmental Laws    39

Section 5.10

   Unrestricted Subsidiaries    39

Section 5.11

   Subsidiary Guaranty    40

Section 5.12

   Acquisition Notice    40

ARTICLE VI Negative Covenants

   40

Section 6.01

   Indebtedness    40

Section 6.02

   Liens    41

Section 6.03

   Fundamental Changes    42

Section 6.04

   Investments, Loans, Advances, Guarantees and Acquisitions    42

Section 6.05

   Swap Agreements    43

Section 6.06

   Restricted Payments    44

Section 6.07

   Transactions with Affiliates    44

Section 6.08

   Restrictive Agreements    44

Section 6.09

   Limitation on Modifications of Other Agreements    45

Section 6.10

   Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt
of Unrestricted Subsidiaries    45

Section 6.11

   Financial Condition Covenant    46

ARTICLE VII Events of Default

   46

ARTICLE VIII MLP Guarantee

   48

Section 8.01

   MLP Guarantee    48

Section 8.02

   Subrogation    49

Section 8.03

   Amendments, etc. with respect to the Borrower Obligations    50

Section 8.04

   Guarantee Absolute and Unconditional    50

Section 8.05

   Reinstatement    51

Section 8.06

   Payments    51

ARTICLE IX The Administrative Agent

   52

ARTICLE X Miscellaneous

   54

Section 10.01

   Notices    54

Section 10.02

   Waivers; Amendments    54

Section 10.03

   Expenses; Indemnity; Damage Waiver    55

Section 10.04

   Successors and Assigns.    56

Section 10.05

   Survival    59

Section 10.06

   Counterparts; Integration; Effectiveness    59

Section 10.07

   Severability    60

Section 10.08

   Right of Setoff    60

Section 10.09

   Governing Law; Jurisdiction; Consent to Service of Process    60

 

-ii-



--------------------------------------------------------------------------------

Section 10.10

   WAIVER OF JURY TRIAL    61

Section 10.11

   Headings    61

Section 10.12

   Confidentiality    61

Section 10.13

   Interest Rate Limitation    62

Section 10.14

   Limitation of Liability    62

Section 10.15

   USA PATRIOT Act    62

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Request

Exhibit C – Form of Opinion of the Borrower’s and the MLP’s Counsel

Exhibit D – Form of Subsidiary Guaranty Agreement

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 3.06 – Disclosed Matters

Schedule 3.12 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.04 – Existing Investments

Schedule 6.07 – Affiliate Agreements

Schedule 6.08 – Existing Restrictions

 

-iii-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT dated as of February 1, 2008 among NUSTAR LOGISTICS,
L.P., a Delaware limited partnership, NUSTAR ENERGY L.P., a Delaware limited
partnership, the LENDERS party hereto, JP MORGAN CHASE BANK, N.A., as
Administrative Agent, SUNTRUST BANK, as Syndication Agent, and BARCLAYS BANK PLC
and WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Tranche, refers to whether such Tranche
bears interest at a rate determined by reference to the Alternate Base Rate.

“Acquisition” means the purchase by NuStar Asphalt Refining, LLC from CITGO
Asphalt Refining Company of an asphalt refinery located near Paulsboro, New
Jersey and an asphalt refinery located near Savannah, Georgia, together with
related property more fully described in, and pursuant to the terms and
conditions of, the Acquisition Document.

“Acquisition Document” means the Sale and Purchase Agreement, dated November 5,
2007, between NuStar Asphalt Refining LLC and CITGO Asphalt Refining Company.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Tranche for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Term Loan Credit Agreement, as the same may be amended,
modified, supplemented or restated from time to time in accordance herewith.

“Alternate Base Rate” means, for any day, a rate per annum equal to the higher
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, (a) at any time prior
to the funding of the Loans, the percentage of the total Commitments represented
by such Lender’s Commitment and (b) at any time after the funding of the Loans,
the percentage of the aggregate principal amount of all Loans represented by
such Lender’s Loan.

“Applicable Rate” means, for any day, with respect to any ABR Tranche, 0.000%;
and with respect to any Eurodollar Tranche, for any day during the periods
specified under the caption “Eurodollar Spread,” the applicable rate per annum
set forth below under such caption for such day, based upon the ratings by
Moody’s and/or S&P, respectively, applicable on such date to the Index Debt:

 

     Eurodollar Spread  

Index Debt Ratings

   For any day during the
period from and including
the Effective Date to and
including March 31, 2008     For any day on or after
April 1, 2008  

Tier 1 Greater than BB+ or Ba1

   0.750 %   0.875 %

Tier 2 BB+ or Ba1

   1.000 %   1.125 %

Tier 3 Less than BB+ or Ba1

   1.500 %   1.625 %

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (after having established such a rating and
other than by reason of the circumstances referred to in the last sentence of
this definition), then such rating agency shall be deemed to have established a
rating in Tier 3; (ii) if both Moody’s and S&P have established a rating for the
Index Debt and such ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Tiers, then (a) so long as either or
both such ratings are Investment Grade or better, the Applicable Rate shall be
based on the higher of the two ratings, unless one of the two ratings is two
Tiers lower than the other, in which case the Applicable Rate shall be
determined by reference to the Tier next below that of the higher of the two
ratings; and (b) so long as both such ratings are below Investment Grade, the
Applicable Rate shall be based on the lower of the two ratings, unless one of
the two ratings is two Tiers lower than the other, in which case the Applicable
Rate shall be determined by reference to the Tier next above that of the lower
of the two ratings and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of

 

-2-



--------------------------------------------------------------------------------

Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means NuStar Logistics, L.P., a Delaware limited partnership.

“Borrower Obligations” means the collective reference to all amounts owing by
the Borrower and its Subsidiaries pursuant to this Agreement and the other Loan
Documents, including, without limitation, the unpaid principal of and interest
on the Loans and all other obligations and liabilities of the Borrower
(including, without limitation, interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loans and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in

 

-3-



--------------------------------------------------------------------------------

bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Guaranteed
Creditors, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with the Loan Documents, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Guaranteed Creditors that are required to be paid by the Borrower pursuant to
the terms of any of the foregoing agreements).

“Borrowing Request” means a request by the Borrower to fund the Loans in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Tranche,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means any of the following events:

(a) 100% (and not less than 100%) of the issued and outstanding Equity Interest
of the general partner(s) of the Borrower shall cease to be owned, directly or
indirectly, or the Borrower shall cease to be Controlled, by the MLP; or

(b) 100% (and not less than 100%) of the limited partnership interests of the
Borrower shall cease to be owned in the aggregate, directly or indirectly, by
the MLP; or

(c) the occurrence of any transaction that results in any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) other
than a Permitted Holder becoming the Beneficial Owner, directly or indirectly,
of more than 50% of the general partner interests in the MLP.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make its Loan on the Effective Date hereunder. The amount of each Lender’s
Commitment is set forth on Schedule 2.01. The aggregate amount of the Lenders’
Commitments is $124,000,000.

“Consolidated Debt Coverage Ratio” means, for any day, the ratio of (a) all
Indebtedness of the MLP and its Restricted Subsidiaries (excluding the principal
amount of Hybrid Equity Securities in an aggregate amount not to exceed 15% of
Total Capitalization), on a consolidated basis, as of the last day of the then
most recent Rolling Period over (b) Consolidated EBITDA for such Rolling Period.

“Consolidated EBITDA” means, without duplication, as to the MLP and its
Restricted Subsidiaries, on a consolidated basis for each Rolling Period, the
amount equal to Consolidated Operating Income for such period (a) plus the
following to the extent deducted from Consolidated Operating Income in such
period: (i) depreciation, amortization and other non-cash charges for such
period (including any non-cash losses or negative adjustments under Statement of
Financial Accounting Standards 133 (and any statements replacing, modifying or
superseding such statement) as the result of changes in the fair market value of
derivatives) and (ii) cash distributions received by the Borrower from
Skelly-Belvieu Pipeline Company, and similar joint ventures, during such period;
(b) minus all non-cash income added to Consolidated Operating Income in such
period (including any non-cash gains or positive adjustments under Statement of
Financial Accounting Standards 133 (and any statements replacing, modifying or
superseding such statement) as the result of changes in the fair market value of
derivatives); and (c) plus any Material Project EBITDA Adjustments for such
period; provided that Consolidated EBITDA shall be adjusted from time to time as
necessary to give pro forma effect to permitted acquisitions or Investments
(other than Joint Venture Interests) or sales of property by the MLP and its
Restricted Subsidiaries.

“Consolidated Net Worth” means, at any time, an amount equal to the consolidated
partners’ equity of the MLP and its Restricted Subsidiaries.

“Consolidated Operating Income” means, as to the MLP and its Restricted
Subsidiaries on a consolidated basis for each Rolling Period, the amount equal
to gross margin (including any proceeds received from business interruption
insurance; provided that such proceeds are received during any Rolling Period
with respect to an event or events that occurred during such Rolling Period)
minus operating expenses, general and administrative expenses, depreciation and
amortization, and taxes other than income taxes, in each case for such period

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

-5-



--------------------------------------------------------------------------------

“Convertible Securities” means any debt or equity securities that are, by their
terms, convertible (in whole or in part) into common stock of the issuer, or
exchangeable for securities of another Person, in either case without the
payment of any additional consideration upon conversion or exchange.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 and Section 4.02 are satisfied (or waived in accordance with
Section 10.02).

“Environmental Approvals” means any Governmental Approvals required under
applicable Environmental Laws.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the MLP or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any member
interests in a limited liability company, and general or limited partnership
interests in a partnership, any and all equivalent ownership interests in a
Person and any and all warrants, options or other rights to purchase any of the
foregoing. In addition, “Equity Interest” shall include, without limitation,
with respect to the Borrower, the limited partner interests of the Borrower and
the General Partner Interests and, with respect to the MLP, the Units and the
general partner interest of the MLP.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the MLP, is treated as a single employer under
Section 414(b) or (c) of the Code

 

-6-



--------------------------------------------------------------------------------

or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the MLP or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the MLP or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
MLP or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the MLP or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the MLP or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Tranche, refers to whether such
Tranche bears interest at a rate determined by reference to the Adjusted LIBO
Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excepted Indebtedness” means Indebtedness of the type referred to in
Section 6.01(b), Section 6.01(c) and Section 6.01(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any statute successor thereto.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.17(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.15(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.15(a).

 

-7-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means with respect to any Person, the chief accounting
officer, chief financial officer, treasurer or controller of such Person.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means NuStar GP, Inc., a Delaware corporation.

“General Partner Interest” means all general partner interests in the Borrower.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Creditors” means the collective reference to the Administrative
Agent and the Lenders.

 

-8-



--------------------------------------------------------------------------------

“Guarantor” means each of the MLP, KPOP, and each Subsidiary and other Person
that from time to time executes and delivers a Subsidiary Guaranty (or becomes a
party thereto by executing and delivering a supplement thereto or otherwise),
other than any such Person that is released from such Subsidiary Guaranty in
accordance with the terms thereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or a financing vehicle of the Borrower, other
than common stock, that meet the following criteria: (a) (i) the Borrower
demonstrates that such securities are classified, at the time they are issued,
as possessing a minimum of “intermediate equity content” by S&P and “Basket C
equity credit” by Moody’s (or the equivalent classifications then in effect by
such agencies) and (ii) on such determination date such securities are
classified as possessing a minimum of “intermediate equity content” by S&P or
“Basket C equity credit” by Moody’s (or the equivalent classifications then in
effect by such agencies) and (b) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the later of the termination of the Commitments and the
repayment in full of the Borrower Obligations. As used in this definition,
“mandatory redemption” shall not include conversion of a security into common
stock.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments or by any other securities providing for the mandatory
payment of money (including, without limitation, preferred stock subject to
mandatory redemption or sinking fund provisions), (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all non-contingent obligations of such Person as an account party in respect
of letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person or its Subsidiaries shall sell or transfer any
material asset, and whereby such Person or any of its Subsidiaries shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof,
and (l) all recourse and support obligations of such Person or any of its
Subsidiaries with respect to the sale or discount of any of its accounts
receivable. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general

 

-9-



--------------------------------------------------------------------------------

partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indentures” means, collectively, the NuStar Logistics Indenture and the KPOP
Indenture.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantors or subject to any other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Tranche in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Tranche, the last day
of each March, June, September and December and (b) with respect to any
Eurodollar Tranche, the last day of the Interest Period applicable to such
Tranche; and, in the case of a Eurodollar Tranche with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

“Interest Period” means (a) with respect to any Eurodollar Tranche, the period
commencing on the date of such Eurodollar Tranche and ending on the numerically
corresponding day in the calendar month that is one, two, three or six-months
thereafter (or, with the consent of each Lender, such other period as the
Lenders and the Borrower shall mutually agree upon), as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Tranche that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Eurodollar
Tranche initially shall be the date on which such Eurodollar Tranche is funded
and thereafter shall be the effective date of the most recent conversion or
continuation of such Eurodollar Tranche.

“Investment” means, as applied to any Person, (a) any direct or indirect
purchase or other acquisition by such Person of any Equity Interests in any
other Person, (b) any direct or indirect loan, advance or capital contribution
by such Person to any other Person, including all Indebtedness and receivables
from such other Person which are not current assets or did not arise from sales
to such other Person in the ordinary course of business, (c) any Swap Agreement
entered into by such Person other than Permitted Swap Agreements and (d) any
direct or indirect purchase or other acquisition by such Person of all or
substantially all of the property and assets or business of another Person or
assets that constitute a business unit, line of business or division

 

-10-



--------------------------------------------------------------------------------

of another Person. In addition, any letter of credit issued under the Revolving
Credit Agreement on behalf or for the benefit of any Unrestricted Subsidiary
shall constitute an “Investment” in such Unrestricted Subsidiary for the
purposes hereof. The amount of any Investment described in clause (c) above
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Person would be required to pay if such Swap Agreement were terminated
at such time.

“Investment Grade” means a rating for Index Debt of BBB- or higher by S&P and
Baa3 or higher by Moody’s.

“Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in another Person, held directly or indirectly by the MLP, that will
not be a Subsidiary after giving effect to such acquisition or Investment.

“KPOP” means Kaneb Pipe Line Operating Partnership, L.P., a Delaware limited
partnership.

“KPOP Indenture” means that certain Indenture dated February 21, 2002, as
amended and supplemented by the First Supplemental Indenture dated February 21,
2002, the Second Supplemental Indenture dated August 9, 2002, the Third
Supplemental Indenture dated May 16, 2003, and the Fourth Supplemental
Indenture, dated May 27, 2003, in each case, between KPOP and JPMorgan Chase
Bank, as trustee (the “KPOP Trustee”), and as further amended and supplemented
by the Fifth Supplemental Indenture dated July 1, 2005, by and among KPOP, the
MLP, as affiliate guarantor, the Borrower, as affiliate guarantor, and the KPOP
Trustee.

“KPOP Notes” means KPOP’s $250,000,000 7.750% Senior Unsecured Notes Due 2012
and KPOP’s $250,000,000 5.875% Senior Unsecured Notes Due 2013, in each case
issued under the KPOP Indenture.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Tranche for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Tranche for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered to first class banks in the London interbank market by the principal
London office of the Administrative Agent in

 

-11-



--------------------------------------------------------------------------------

immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Subsidiary Guaranty, and any notes
issued pursuant to Section 2.07(e), as each such agreement may be amended,
supplemented or otherwise modified from time to time as permitted hereby, and
any and all instruments, certificates, or other agreements delivered in
connection with the foregoing.

“Loans” means the term loans made by the Lenders to the Borrower pursuant to
this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the MLP and its
Restricted Subsidiaries (including the Borrower) taken as a whole, (b) the
ability of the MLP, the Borrower or any Guarantor to perform any of their
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the MLP and its Restricted Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the MLP or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Swap Agreement were terminated at such time.

“Material Project” means each new pipeline, storage facility, processing plant
or other capital expansion project wholly owned by the MLP or its Restricted
Subsidiaries, the construction of which commenced after May 31, 2006 and which
has a budgeted capital cost exceeding $25,000,000.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project, (a) for any Rolling Period ending on or prior to the last day of the
fiscal quarter during which the Material Project is completed, a percentage
(based on the then-current completion percentage of the Material Project) of an
amount determined by the Borrower as the projected Consolidated EBITDA
attributable to such Material Project and designated in a certificate of a
Responsible Officer of the Borrower as described in the next sentence of this
definition (such amount to be determined by the Borrower in good faith and in a
commercially reasonable manner based on contracts relating to such Material
Project, the creditworthiness of the other parties to such

 

-12-



--------------------------------------------------------------------------------

contracts and projected revenues from such contracts, capital costs and
expenses, scheduled completion, and other similar factors deemed appropriate by
the Borrower) shall be added to actual Consolidated EBITDA for the MLP and its
Restricted Subsidiaries for the fiscal quarter in which construction of such
Material Project commences and for each fiscal quarter thereafter until
completion of the Material Project (net of any actual Consolidated EBITDA
attributable to such Material Project following its completion); provided that
if construction of the Material Project is not completed by the scheduled
completion date, then the foregoing amount shall be reduced by the following
percentage amounts depending on the period of delay for completion (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) longer
than 90 days, but not more than 180 days, 25%, (ii) longer than 180 days but not
more than 270 days, 50%, and (iii) longer than 270 days, 100%; and (b) for each
Rolling Period ending on the last day of the first, second and third fiscal
quarters, respectively, immediately following the fiscal quarter during which
the Material Project is completed, an amount equal to the projected Consolidated
EBITDA attributable to the Material Project for the period from but excluding
the end of such Rolling Period through and including the last day of the fourth
fiscal quarter following the fiscal quarter during which the Material Project is
completed shall be added to Consolidated EBITDA for such Rolling Period (net of
any actual Consolidated EBITDA attributable to the Material Project for the
period from and including the date of completion through and including the last
day of the fiscal quarter during which the Material Project is completed).
Notwithstanding the foregoing, (i) no such additions shall be allowed with
respect to any Material Project unless not later than 45 days prior to
commencement of construction thereof, the Borrower shall have delivered to the
Administrative Agent and the Lenders a certificate of a Responsible Officer of
the Borrower certifying as to the amount determined by the Borrower as the
projected Consolidated EBITDA attributable to such Material Project, together
with a reasonably detailed explanation of the basis therefor and such other
information and documentation as the Administrative Agent or any Lender may
reasonably request, such certificate, explanation and other information and
documentation delivered by the Borrower shall be deemed in form and substance
satisfactory to the Administrative Agent and the Required Lenders unless the
Administrative Agent or the Required Lenders object thereto within 10 Business
Days after receipt thereof, and (ii) the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Consolidated EBITDA of the MLP and its Subsidiaries for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project EBITDA Adjustments or any adjustments in respect of any
acquisitions or dispositions as provided in the definition of Consolidated
EBITDA).

“Material Subsidiary” means, with respect to the MLP, any Restricted Subsidiary
that meets any of the following conditions: (i) the MLP’s and its other
Restricted Subsidiaries’ equity in the income from continuing operations before
interest expense and all income taxes of such Restricted Subsidiary exceeds 10%
of such income of the MLP and its Restricted Subsidiaries consolidated for the
most recently completed fiscal year or (ii) the MLP’s and its other Restricted
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Restricted Subsidiary exceeds 10% of the total assets of
the MLP and its Restricted Subsidiaries consolidated as of the end of the most
recently completed fiscal year.

“Maturity Date” means June 15, 2008.

 

-13-



--------------------------------------------------------------------------------

“MLP” means NuStar Energy L.P., a Delaware limited partnership.

“MLP Obligations” means the collective reference to (i) the Borrower Obligations
and (ii) all obligations and liabilities of the MLP which may arise under or in
connection with any Loan Document to which the MLP is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, loan
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Guaranteed Creditor
under any Loan Document).

“Moody’s” means Moody’s Investors Service, Inc. (or any successor rating
organization).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the MLP or any ERISA Affiliate makes or is obligated to make
contributions.

“Net Cash Proceeds” means in connection with any issuance, sale or private
placement of any Equity Interests, Hybrid Equity Securities or Convertible
Securities or the issuance, sale or incurrence of any Indebtedness, by the MLP
or any of its Restricted Subsidiaries, the cash proceeds of such issuance, sale,
private placement or incurrence net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, investment banking fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually incurred in connection with such issuance, sale, private placement or
incurrence.

“NuStar Logistics Indenture” means that certain Indenture dated as of July 15,
2002 among the MLP, the Borrower and The Bank of New York as Trustee (the
“NuStar Logistics Trustee”), as amended and supplemented by a First Supplemental
Indenture thereto dated as of July 15, 2002, a Second Supplemental Indenture
thereto dated as of March 18, 2003, and a Third Supplemental Indenture dated as
of July 1, 2005 by and among the Borrower, the MLP as guarantor, KPOP, as
affiliate guarantor and the NuStar Logistics Trustee.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Partnership Agreement (Borrower)” means the Agreement of Limited Partnership of
the Borrower among the General Partner and the MLP in the form previously
provided to the Lenders, as amended, modified and supplemented from time to time
in accordance herewith.

“Partnership Agreement (MLP)” means the Third Amended and Restated Agreement of
Limited Partnership of the MLP dated as of March 18, 2003, as amended, modified
and supplemented from time to time in accordance herewith.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

 

-14-



--------------------------------------------------------------------------------

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights-of-way, minor irregularities in
title, boundaries, or other survey defects, servitudes, permits, reservations,
exceptions, zoning regulations, conditions, covenants, mineral or royalty rights
or reservations or oil, gas and mineral leases and rights of others in any
property of the MLP or any Subsidiary for streets, roads, bridges, pipes, pipe
lines, railroads, electric transmission and distribution lines, telegraph and
telephone lines, the removal of oil, gas or other minerals or other similar
purposes, flood control, water rights, rights of others with respect to
navigable waters, sewage and drainage rights and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the MLP or any Subsidiary; provided that the term “Permitted Encumbrances” shall
not include any Lien securing Indebtedness; and

(g) Liens securing an obligation of a third party neither created, assumed nor
Guaranteed by the MLP or any Subsidiary upon lands over which easements or
similar rights are acquired by the MLP or any Subsidiary in the ordinary course
of business of the MLP or any Subsidiary.

“Permitted Holder” means NuStar GP Holdings, LLC, a Delaware limited liability
company, or any successor to NuStar GP Holdings, LLC.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

-15-



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a short term
deposit rating of no lower than A2 or P2, as such rating is set forth by S&P or
Moody’s, respectively;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) investments in short term debt obligations of an issuer rated at least BBB
by S&P’s or Baa2 by Moody’s, and maturing within 30 days from the date of
acquisition, in an aggregate amount not to exceed $50,000,000 at any time.

“Permitted Swap Agreements” has the meaning assigned to such term in
Section 6.05.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the MLP or any ERISA Affiliate
contributes or has an obligation to contribute and is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time prior to the funding of the Loans, Lenders
having Commitments representing greater than 50% of the sum of the total
Commitments at such time, and at any time after the funding of the Loans,
Lenders having Loans representing greater than 50% of the outstanding principal
balance of all Loans at such time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise

 

-16-



--------------------------------------------------------------------------------

specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units) with respect to any Equity
Interest of the MLP or any Subsidiary, or any payment (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest of the MLP
or any option, warrant or other right to acquire any such Equity Interest of the
MLP.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary. For the avoidance of doubt, the Borrower is a Restricted Subsidiary
of the MLP, the Borrower may not be an Unrestricted Subsidiary and each
Subsidiary that is a Guarantor must be a Restricted Subsidiary.

“Revolving Credit Agreement” means that certain 5-Year Revolving Credit
Agreement dated as of December 10, 2007 among the Borrower, the MLP, JPMorgan
Chase Bank, N.A., as administrative agent, and the lenders party thereto, as
amended.

“Rolling Period” means any period of four consecutive fiscal quarters.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Companies, Inc. (or any successor rating organization).

“Standard Ratio” has the meaning given such term in Section 6.11.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for Eurodollar funding (currently referred to
as “Eurodollar Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D of the Board.
Eurodollar Tranches shall be deemed to constitute Eurodollar funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of

 

-17-



--------------------------------------------------------------------------------

which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means: (a) with respect to the MLP, any subsidiary of the MLP
(including the Borrower) and (b) with respect to the Borrower, any subsidiary of
the Borrower.

“Subsidiary Guaranty” means any guaranty executed and delivered pursuant to
Section 5.11, including the Subsidiary Guaranty Agreement substantially in the
form of Exhibit D, as from time to time amended, modified, or supplemented.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the MLP or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Capitalization” means, at the date of any determination thereof, the sum
of (a) all Indebtedness of the MLP and its Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP plus (b) Consolidated Net Worth.

“Tranche” means that portion of the Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Tranches, as to which
a single Interest Period is in effect.

“Transactions” means the execution, delivery and performance by the Borrower and
the MLP of this Agreement, the borrowing of Loans, the use of the proceeds
thereof, and the execution, delivery and performance of the Subsidiary Guaranty.

“Type”, when used in reference to any Tranche, refers to whether the rate of
interest on such Tranche is determined by reference to the Adjusted LIBO Rate or
the Alternate Base Rate.

“UK Credit Agreement” means the Second Amended and Restated Credit Agreement,
dated as of December 11, 2007, between Kaneb Terminals Limited (formerly known
as ST Services, Ltd.), the MLP, Kaneb Pipeline Operating Partnership, L.P. and
SunTrust Bank, as the

 

-18-



--------------------------------------------------------------------------------

same may from time to time be amended, restated, modified, supplemented,
refinanced or replaced.

“Units” means the common units of limited partner interests in the MLP.

“Unrestricted Subsidiary” means any Subsidiary (other than the Borrower or any
Guarantor) designated as such on Schedule 3.12 or which the Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 6.10(b).

“Wholly-Owned Subsidiary” means, in respect of any Person, any subsidiary of
such Person, all of the Equity Interests of which (other than director’s
qualifying shares, as may be required by law) is owned by such Person, either
directly or indirectly through one or more Wholly-Owned Subsidiaries of such
Person. Unless otherwise indicated herein, each reference to the term
“Wholly-Owned Subsidiary” shall mean a Wholly-Owned Subsidiary of the MLP.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Tranches. For purposes of this
Agreement, Loans and Tranches may be classified and referred to by Type (e.g., a
“Eurodollar Tranche”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the

 

-19-



--------------------------------------------------------------------------------

Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II

The Term Loans

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a single advance term Loan in dollars to the Borrower
on the Effective Date in an aggregate principal amount equal to such Lender’s
Commitment. The Commitments are not revolving and amounts repaid may not be
re-borrowed.

Section 2.02 Loans and Tranches. (a) Each Loan shall be made on the Effective
Date by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make its Loan shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make its
Loan as required.

(b) Subject to Section 2.12, the Loans shall be comprised of ABR Tranches and/or
Eurodollar Tranches as the Borrower may request in accordance herewith. Each
Lender at its option may fund any portion of its Loan consisting of a Eurodollar
Tranche by causing any domestic or foreign branch or Affiliate of such Lender to
fund such Tranche; provided that any exercise of such option shall not affect
the obligation of the Borrower to repay such Lender’s Loan in accordance with
the terms of this Agreement

(c) At the commencement of each Interest Period for any Eurodollar Tranche, such
Tranche shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (in each case, determined on the date by
which the Borrowing Request or Interest Election Request is required to be
delivered pursuant to Section 2.03 or Section 2.05, respectively). At the time
that any ABR Tranche is made, such Tranche shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $1,000,000. Tranches of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of five Eurodollar Tranches
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Tranche if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for the Loans. To request the Loans on the Effective Date,
the Borrower shall deliver a Borrowing Request in substantially the form of
Exhibit B and signed by the Borrower, to the Administrative Agent, not later
than 12:00 noon, New York City time, (a) in the case of a Eurodollar Tranche,
three Business Days before the Effective Date or (b) in the case of an ABR
Tranche, on the Effective Date. The Borrowing Request shall be irrevocable once

 

-20-



--------------------------------------------------------------------------------

given. The Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate amount of the requested Loans;

(ii) the proposed funding date of the Loans, which shall be the Effective Date
and a Business Day;

(iii) whether any portion of such Loans is to be an ABR Tranche or a Eurodollar
Tranche;

(iv) in the case of a Eurodollar Tranche, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Tranche is specified, then the requested
Tranche shall be an ABR Tranche. If no Interest Period is specified with respect
to any requested Eurodollar Tranche, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of the Borrowing Request in accordance with this Section, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made.

Section 2.04 Funding of the Loans. (a) Each Lender shall make available the Loan
to be made by it hereunder on the Effective Date by wire transfer of immediately
available funds in dollars by 2:00 p.m., New York City time, to the account of
the Administrative Agent designated by it for such purpose by notice to the
Lenders. The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to an account of
the Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of funding of the Loans on the Effective Date that
such Lender will not make available to the Administrative Agent such Lender’s
Loan, the Administrative Agent may assume that such Lender has made its Loan
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its Loan available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Tranches. If such
Lender

 

-21-



--------------------------------------------------------------------------------

pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan.

Section 2.05 Interest Elections. (a) Each Tranche initially shall be of the Type
specified in the Borrowing Request and, in the case of a Eurodollar Tranche,
shall have an initial Interest Period as specified in the Borrowing Request.
Thereafter, the Borrower may elect to convert such Tranche to a different Type
or to continue such Tranche and, in the case of a Eurodollar Tranche, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Tranche, in which case each such portion shall be allocated ratably among the
Lenders holding the portion of such Loans comprising such Tranche, and each
portion of such Loans shall be considered a separate Tranche.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone: (i) in the case of a
Eurodollar Tranche, not later than 12:00 noon, New York City time, three
Business Days before the first day of the Interest Period related to such
Eurodollar Tranche; and (ii) in the case of an ABR Tranche, not later than 12:00
noon, New York City time, on the same Business Day of the proposed conversion or
continuation. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Tranche to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Tranche (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Tranche)

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Tranche is to be an ABR Tranche or a Eurodollar
Tranche; and

(iv) if the resulting Tranche is a Eurodollar Tranche, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Tranche but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

-22-



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Tranche.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Tranche prior to the end of the Interest Period
applicable thereto, then, unless such Tranche is repaid as provided herein, at
the end of such Interest Period, such Tranche shall be converted to an ABR
Tranche. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Tranche may be converted to or
continued as a Eurodollar Tranche and (ii) unless repaid, each Eurodollar
Tranche shall be converted to an ABR Tranche at the end of the Interest Period
applicable thereto.

Section 2.06 Termination of Commitments. Unless previously terminated, the
Commitments shall terminate at 4:00 p.m., New York City time, on the Effective
Date.

Section 2.07 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (a) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that the Loan made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loan evidenced by such
promissory note and interest thereon shall at all times be

 

-23-



--------------------------------------------------------------------------------

represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

Section 2.08 Optional Prepayment of Loans. (a) Subject to any break funding
costs payable pursuant to Section 2.14, the Borrower shall have the right at any
time and from time to time to prepay any Tranche in whole or in part, subject to
prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Tranche, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Tranche, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Tranche or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Tranche, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Tranche shall be in an amount
that would be permitted in the case of an advance of a Tranche of the same Type
as provided in Section 2.02. Each prepayment of a Tranche shall be applied
ratably to the portion of the Loans included in the prepaid Tranche. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11
and any break funding payments required by Section 2.14.

Section 2.09 Mandatory Prepayment of Loans.

(a) If the MLP or any of its Restricted Subsidiaries (including the Borrower)
shall issue or sell any Equity Interests, Hybrid Equity Securities or
Convertible Securities, or issue, sell or incur any Indebtedness (other than
Excepted Indebtedness), then as soon as practicable and in any event no later
than the Business Day following the Business Day on which the MLP or such
Restricted Subsidiary receives the Net Cash Proceeds therefrom, an amount equal
to 100% of the Net Cash Proceeds therefrom shall be applied toward the
prepayment of the Loans.

(b) If the Acquisition has not been consummated on or before March 31, 2008,
then, on March 31, 2008, the Borrower shall prepay 100% of the principal amount
of all Loans then outstanding.

(c) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.09 shall be applied to the prepayment of the Loans ratably. The
application of any prepayment pursuant to this Section 2.09 shall be made,
first, to ABR Tranches and, second, to Eurodollar Tranches. Each prepayment of
the Loans under this Section 2.09 shall be accompanied by accrued interest to
the extent required by Section 2.11 and any break funding costs pursuant to
Section 2.14.

 

-24-



--------------------------------------------------------------------------------

(d) All prepayments of Loans pursuant to this Section 2.09 shall be without the
payment by the Borrower of any premium or penalty except for break funding costs
payable pursuant to Section 2.14.

Section 2.10 Fees.

(a) If the principal of any Lender’s Loan is outstanding on April 1, 2008, then
the Borrower agrees to pay to the Administrative Agent, for the account of such
Lender, a fee in an amount equal to 0.050% on the principal amount of such
Lender’s Loan that is outstanding on such date, which fee shall be payable on
April 1, 2008.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid in dollars on the dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances.

Section 2.11 Interest. (a) The portion of each Loan comprising each ABR Tranche
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The portion of each Loan comprising each Eurodollar Tranche shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Tranche plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Tranches as provided in paragraph (a) of this Section.

(d) Accrued interest on each Tranche shall be payable in arrears on each
Interest Payment Date for such Tranche; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Tranche (other than a prepayment
of an ABR Tranche prior to the Maturity Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Tranche
prior to the end of the current Interest Period therefor, accrued interest on
such Tranche shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days

 

-25-



--------------------------------------------------------------------------------

elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.12 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Tranche:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining the portion of their Loans (or its Loan) included in such
Tranche for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Tranche to, or continuation
of any Tranche as, a Eurodollar Tranche shall be ineffective and (ii) if the
Borrowing Request requests a Eurodollar Tranche, such Tranche shall be made as
an ABR Tranche.

Section 2.13 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Tranches comprising the Loan made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any portion of its Loan comprising a Eurodollar
Tranche (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loan made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital

 

-26-



--------------------------------------------------------------------------------

adequacy), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Tranche other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Tranche other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Tranche on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Tranche other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.17, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Tranche, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of its Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Tranche, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Tranche), over (ii) the amount
of interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.15 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified

 

-27-



--------------------------------------------------------------------------------

Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender, or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.13, Section 2.14 or Section 2.15, or otherwise) prior to 12:00 noon,
New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
such offices as it may designate from time to time, except that payments
pursuant to Section 2.13, Section 2.14, Section 2.15 and Section 10.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient

 

-28-



--------------------------------------------------------------------------------

promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its Loan
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loan and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in its Loan to
any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

-29-



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or Section 2.16(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

Section 2.17 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loan hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or Section 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund its Loan hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loan, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

Representations and Warranties

The MLP and the Borrower, in each case with respect to itself and its Restricted
Subsidiaries, each represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. It and its Restricted Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all

 

-30-



--------------------------------------------------------------------------------

requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within its and
its Restricted Subsidiaries corporate, limited liability company or partnership
powers and have been duly authorized by all necessary corporate, limited
liability company or partnership and, if required, stockholder, member or
limited partner action. This Agreement has been duly executed and delivered by
it and constitutes a legal, valid and binding obligation of it, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
material law or regulation or the charter, by-laws or other organizational
documents of it or any of its subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument relating to Material Indebtedness binding upon it
or any of its Restricted Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by it or any of its Restricted
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of it or any of its Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change. (a) It has
heretofore furnished to the Lenders (i) the consolidated balance sheet and
statements of income, partners equity and cash flows of the MLP (A) as of and
for the fiscal year ended December 31, 2006, reported on by KPMG, and (B) as of
and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2007, certified by its chief financial officer; and (ii) the
consolidated balance sheet and statements of income, partners equity and cash
flows of the Borrower (A) as of and for the fiscal year ended December 31, 2006,
certified by its chief financial officer, and (B) as of and for the fiscal
quarter and the portion of the fiscal year ended September 30, 2007, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of (x) the MLP and its consolidated subsidiaries, and the Borrower and its
consolidated subsidiaries, as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clauses (B) above.

(a) Since December 31, 2006, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of it and its
Restricted Subsidiaries, taken as a whole.

Section 3.05 Properties. (a) It and its Restricted Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, free and clear of all Liens except Permitted Encumbrances and
Liens otherwise permitted or contemplated by this

 

-31-



--------------------------------------------------------------------------------

Agreement, except where the failure to have such title or leasehold interest
could not reasonably be expected to result in a Material Adverse Effect.

(b) It and its Restricted Subsidiaries owns, or is licensed to use, or has made
all required federal filings (and has not been notified of any contest) with
respect to, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by it and
its Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of it, threatened against or affecting it
or any of its Restricted Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither it nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

Section 3.07 Compliance with Laws and Agreements. It and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.08 Investment Company Status. Neither it nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940. The Borrower is not subject to regulation under
any Federal or State statute or regulation which limits its ability to incur
Indebtedness.

Section 3.09 Taxes. It and its Subsidiaries has each timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
it or such subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.10 ERISA. Except as could not reasonably be expected to result in a
Material Adverse Effect, each ERISA Affiliate has fulfilled its obligations
under the minimum funding

 

-32-



--------------------------------------------------------------------------------

standards of ERISA and the Code with respect to each Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan. Except as could not reasonably be expected
to result in a Material Adverse Effect, no ERISA Affiliate has (a) sought a
waiver of the minimum funding standard under Section 412 of the Code in respect
of any Plan, (b) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

Section 3.11 Disclosure. It has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of it to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, it represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

Section 3.12 Subsidiaries. As of the date hereof, Schedule 3.12: (a) sets forth
the name and jurisdiction of incorporation or organization of each Subsidiary;
(b) identifies each Subsidiary of the MLP as either a Restricted Subsidiary or
Unrestricted Subsidiary, (c) identifies each Subsidiary of the MLP as a
Wholly-Owned Subsidiary or a non Wholly-Owned Subsidiary and (d) identifies each
Subsidiary of the MLP that is a Material Subsidiary.

ARTICLE IV

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and the MLP, and by the Lenders and the Administrative Agent and (ii) the
Subsidiary Guaranty, executed and delivered by a duly authorized officer of each
Guarantor (other than the MLP) and satisfactory in form and substance to the
Administrative Agent.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Andrews Kurth LLP, counsel for the Borrower and the MLP and
(ii) Bradley C. Barron, in-house counsel of the MLP, collectively providing the
opinions set forth in Exhibit C, and each such

 

-33-



--------------------------------------------------------------------------------

opinion covering such other matters relating to the Borrower, the General
Partner, the Guarantors, this Agreement or the Transactions as the Lenders shall
reasonably request. The Borrower hereby requests each such counsel to deliver
its applicable opinion to the Administrative Agent and the Lenders.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the General
Partner, the MLP, the Guarantors, the authorization of the Transactions, and any
other legal matters relating to the Borrower, the General Partner, the MLP, the
Guarantors, the Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, Vice President or a Financial
Officer of each of the Borrower and the MLP, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received (i) counterpart originals of
the Partnership Agreement (MLP) substantially in the form listed as Exhibit 3.4
to the MLP’s annual report on Form 10-K for the fiscal year ended December 31,
2003, the Indentures and the Partnership Agreement (Borrower) in form and
substance acceptable to the Lenders, in each case duly executed by each of the
parties thereto and (ii) evidence satisfactory to the Lenders that the
Partnership Agreement (Borrower), the Indentures and the Partnership Agreement
(MLP) are in full force and effect and have not been amended or modified except
to the extent such amendments or modifications have been delivered to the
Administrative Agent, which evidence may be in the form of a certificate of the
President or a Vice President (or equivalent officer) of each of the Borrower
and the MLP.

(f) The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a).

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans under this Agreement
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.02) at or prior to 3:00 p.m., New York City
time, on March 24, 2008 (and, in the event such conditions are not so satisfied
or waived, the Commitments shall terminate at such time).

Section 4.02 Additional Conditions Precedent. The obligation of each Lender to
make its Loan hereunder is further subject to the satisfaction of the following
conditions:

 

-34-



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower and the MLP set forth in
this Agreement shall be true and correct on and as of the Effective Date.

(b) At the time of and immediately after making such Loan, no Default shall have
occurred and be continuing.

(c) The receipt by the Administrative Agent of the Borrowing Request in
accordance with Section 2.03.

ARTICLE V

Affirmative Covenants

Commencing on the Effective Date, until the principal of and interest on each
Loan and all fees payable hereunder shall have been paid in full, the MLP and
the Borrower each covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information. It will furnish to the
Administrative Agent and each Lender:

(a) no later than 15 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each fiscal year of the MLP:

(i) the audited consolidated balance sheet and related statements of income,
partners equity and cash flows of the MLP as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by KPMG LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition, results of operations and cash
flows of the MLP and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; and

(ii) the consolidated balance sheet and related statements of income, partners
equity and cash flows of the Borrower as of the end of and for such year,
setting forth in each case in comparative form the figures from the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to the absence of footnotes.

(b) no later than 15 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each of the first three fiscal
quarters of each fiscal year of the MLP:

(i) the consolidated balance sheet and related statements of income, partners
equity and cash flows of the MLP as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures

 

-35-



--------------------------------------------------------------------------------

for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the MLP and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; and

(ii) the consolidated balance sheet and related statements of income, partners
equity and cash flows of the Borrower as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of each of the Borrower and the
MLP (i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(e) if, at any time, any of the consolidated Subsidiaries of the MLP are
Unrestricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 5.01(a) or Section 5.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the MLP; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, the
MLP or any of their subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the MLP posts such documents, or provides a link thereto
on the MLP’s website on the Internet at www.nustarenergy.com; or (ii) on which
such documents are posted on the MLP’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party

 

-36-



--------------------------------------------------------------------------------

website or whether sponsored by the Administrative Agent); provided that the
Borrower shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the MLP and the Borrower shall be required to provide paper copies of the
compliance certificate required by Section 5.01(c) to the Administrative Agent
and the Lenders. Except for such compliance certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the MLP and the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Section 5.02 Notices of Material Events. The MLP and the Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the MLP, the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c) if and when any ERISA Affiliate (i) gives or is required to give notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multi-Employer Plan or in
respect of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security, a certificate
of a Financial Officer of each of the Borrower and the MLP setting forth details
as to such occurrence and action, if any, which the Borrower, the MLP or
applicable ERISA Affiliate is required or proposes to take, but only to the
extent that any occurrence described in the preceding clauses (i) through
(vii) could reasonably be expected to result in a Material Adverse Effect;

 

-37-



--------------------------------------------------------------------------------

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

(e) any material amendment to the Partnership Agreement (MLP) or the Partnership
Agreement (Borrower), together with a certified copy of such amendment; and

(f) any of the following events, in each case if the occurrence of such event
could reasonably be expected to have a Material Adverse Effect:

(i) the receipt by the MLP (or its general partner(s)), the Borrower or the
General Partner of any notice of any claim with respect to any Environmental
Liability;

(ii) if the President or a Vice President (or equivalent officer) of the MLP or
the Borrower, or the officer of the MLP or the Borrower primarily responsible
for monitoring compliance by the MLP or the Borrower and its subsidiaries with
Environmental Laws, shall obtain actual knowledge that there exists any
Environmental Liability pending or threatened against the MLP, the Borrower or
any of their Subsidiaries; or

(iii) any release, emission, discharge or disposal of any Hazardous Materials
that could reasonably be expected to form the basis of any Environmental
Liability with respect to the MLP, the Borrower or any of their Subsidiaries.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or President or any Vice President (or equivalent officer)
of each of the Borrower and the MLP setting forth a description of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.03 Existence; Conduct of Business. It will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

Section 5.04 Payment of Obligations. It will, and will cause each of its
Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) it or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. It will, and will cause each
of its Restricted Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

-38-



--------------------------------------------------------------------------------

Section 5.06 Books and Records; Inspection Rights. It will, and will cause each
of its Restricted Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. It will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

Section 5.07 Compliance with Laws. It will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property and the terms and
provisions of the Partnership Agreement (MLP), except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

Section 5.08 Use of Proceeds. The proceeds of the Loans will be used to fund the
Acquisition or to prepay outstanding loans under the Revolving Credit Agreement.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

Section 5.09 Environmental Laws. It will, and will cause each of its
Subsidiaries to:

(a) comply with all applicable Environmental Laws and obtain and comply with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the same are
being contested in good faith by appropriate proceedings and the pendency of
such proceedings could not reasonably be expected to have a Material Adverse
Effect.

Section 5.10 Unrestricted Subsidiaries.

(a) It will cause the management, business and affairs of each of it and its
Unrestricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting assets or properties of it and its respective
Restricted Subsidiaries to be commingled (except pursuant to contractual
arrangements that comply with Section 6.07)) so that each Unrestricted
Subsidiary that is a corporation or other entity will be treated as a corporate
or other entity separate and distinct from it and the Restricted Subsidiaries.

 

-39-



--------------------------------------------------------------------------------

(b) Except as permitted by Section 6.04(g), it will not, and will not permit any
of the Restricted Subsidiaries to, incur, assume, guarantee or be or become
liable for any Indebtedness of any of the Unrestricted Subsidiaries.

(c) It will not permit any Unrestricted Subsidiary to hold any Equity Interest
in, or any Indebtedness of, it or any Restricted Subsidiary.

Section 5.11 Subsidiary Guaranty. It will cause each of its Subsidiaries that
guarantees any public debt of the MLP or any Subsidiary of the MLP (including,
without limitation, any debt issued pursuant to any Indenture), to guarantee the
Borrower Obligations, by executing and delivering to the Administrative Agent,
for the benefit of the Lenders, on or prior to the Effective Date with respect
to any Subsidiary that guarantees any such public debt as of the Effective Date,
and thereafter, within five (5) Business Days after any Subsidiary guarantees
any such public debt, (a) a Subsidiary Guaranty (or a supplement thereto as may
be requested by the Administrative Agent) and (b) such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent. For the avoidance of doubt, if at any time any
Subsidiary referenced above does not guarantee any obligations of the MLP or any
of its Subsidiaries under any public debt instrument (including the Indentures),
then such Subsidiary shall be released from the Subsidiary Guaranty in
accordance with Section 6.15 of the Subsidiary Guaranty.

Section 5.12 Acquisition Notice. It will furnish to the Administrative Agent a
certificate, dated the date that the Acquisition is consummated, and signed by
the President, Vice President or a Financial Officer of each of the Borrower and
the MLP, certifying that the Acquisition has been consummated in accordance with
the terms of the Acquisition Document (with all of the material conditions
precedent thereto having been satisfied in all material respects by the parties
thereto).

ARTICLE VI

Negative Covenants

Commencing on the Effective Date, until the principal of and interest on each
Loan and all fees payable hereunder have been paid in full, each of the MLP and
the Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness. It will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under this Agreement;

(b) Indebtedness created under the Revolving Credit Agreement, the principal
amount of which does not exceed $1,250,000,000 in the aggregate at any time;

(c) Indebtedness created under the UK Credit Agreement, the principal amount of
which does not exceed £21,000,000 in the aggregate at any time;

 

-40-



--------------------------------------------------------------------------------

(d) Indebtedness of the MLP to any Restricted Subsidiary and of any Restricted
Subsidiary to the MLP or any other Restricted Subsidiary;

(e) Guarantees by the MLP of Indebtedness of any Restricted Subsidiary and by
any Restricted Subsidiary of Indebtedness of the MLP or any other Restricted
Subsidiary;

(f) Indebtedness consisting of the KPOP Notes, and any guarantees thereof, the
principal amount of which does not exceed $500,000,000 in the aggregate; and

(g) other Indebtedness of the MLP and any Restricted Subsidiary; provided that,
both before and after such Indebtedness is created, incurred or assumed, no
Event of Default shall have occurred and be continuing under this Agreement,
including, without limitation, an Event of Default with respect to the
Consolidated Debt Coverage Ratio set forth in Section 6.11.

Notwithstanding the foregoing or anything to the contrary contained herein, the
MLP and the Borrower will not permit the aggregate principal amount of
Indebtedness of all Restricted Subsidiaries (other than Indebtedness described
on Schedule 6.01 and Indebtedness of the Borrower) at any time to exceed 5% of
Consolidated Net Worth.

Section 6.02 Liens. It will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Encumbrances;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the MLP or any Restricted Subsidiary or existing on any property or asset of
any Person that becomes a Restricted Subsidiary after the date hereof prior to
the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Restricted Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the MLP or any
Restricted Subsidiary and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be;

(c) Liens on fixed or capital assets acquired, constructed or improved by the
MLP or any Restricted Subsidiary; provided that (i) such security interests
secures Indebtedness permitted by clause (g) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the MLP or
any Restricted Subsidiary;

(d) other Liens securing Indebtedness in an amount that does not at any time
exceed 10% of Consolidated Net Worth; and

 

-41-



--------------------------------------------------------------------------------

(e) extensions, renewals, modifications or replacements of any of the Liens and
other matters referred to in clauses (a) through (d) of this Section, provided
that such Lien is otherwise permitted by the terms hereof and, with respect to
Liens securing Indebtedness, no extension or renewal Lien shall (i) secure more
than the amount of the Indebtedness or other obligations secured by the Lien
being so extended or renewed or (ii) extend to any property or assets not
subject to the Lien being so extended or renewed.

Section 6.03 Fundamental Changes. (a) It will not, and will not permit any of
its Restricted Subsidiaries to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (it being understood that
“substantially all of its assets” shall mean more than 50% of the aggregate
total assets of the MLP and its Restricted Subsidiaries, taken as a whole), or
all or substantially all of the stock (it being understood that “substantially
all of the stock” shall mean stock representing ownership interests in more than
50% of the aggregate total assets of the MLP and its Restricted Subsidiaries,
taken as a whole) of any of its Restricted Subsidiaries (in each case whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Restricted Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving entity or the
Borrower may merge into or consolidate with another Person so long as (A) the
surviving entity or purchaser, if other than the Borrower, assumes, pursuant to
the terms of such transaction, each of the obligations of the Borrower hereunder
and under any other documents entered into in connection with the Loans and
(B) each such assumption is expressly evidenced by an agreement executed and
delivered to the Lenders in a form reasonably satisfactory to the Administrative
Agent, (ii) any Restricted Subsidiary (other than the Borrower) may merge into
or consolidate with any Restricted Subsidiary (other than the Borrower) in a
transaction in which the surviving entity is a Restricted Subsidiary (other than
the Borrower), (iii) any Restricted Subsidiary (other than the Borrower) may
sell, transfer, lease or otherwise dispose of all or any portion of its assets
to the Borrower or to another Restricted Subsidiary and (iv) any Restricted
Subsidiary (other than the Borrower) may liquidate or dissolve if the MLP
determines in good faith that such liquidation or dissolution is in the best
interests of the MLP and is not materially disadvantageous to the Lenders;
provided that any such merger or consolidation involving a Person that is not a
Wholly-Owned Restricted Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04.

(b) It will not, and will not permit any of its Restricted Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by it and its Restricted Subsidiaries on the date of this Agreement
and businesses reasonably related thereto.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. It will
not, and will not permit any of its Restricted Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Investment in or Guarantee any
obligations of, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

 

-42-



--------------------------------------------------------------------------------

(a) Permitted Investments;

(b) Investments by the MLP and any Restricted Subsidiary in the Equity Interests
of any Restricted Subsidiary;

(c) loans or advances made by the MLP to any Restricted Subsidiary and made by
any Restricted Subsidiary to the MLP or any other Restricted Subsidiary;

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) the Borrower’s interest in (i) the Skelly-Belvieu Pipeline Company, L.L.C.
and (ii) ST Linden Terminal, LLC;

(f) the purchase or other acquisition by the MLP or a Restricted Subsidiary of
the assets of another Person constituting all or substantially all of the
property and assets or business of another Person or assets that constitute a
business unit, line of business or division of another Person, or the purchase
or other acquisition by the MLP or a Restricted Subsidiary of all or
substantially all of the Equity Interests in any Person, that immediately upon
the consummation thereof, will be a Restricted Subsidiary (including, without
limitation, as a result of a merger or consolidation otherwise permitted under
this Agreement); provided, that, both before and after giving effect to any such
Investment, no Default shall exist, including, without limitation, a Default
with respect to (i) use of proceeds set forth in Section 5.08, or (ii) the
Consolidated Debt Coverage Ratio set forth in Section 6.11;

(g) Investments in Joint Venture Interests and Unrestricted Subsidiaries;
provided, that, both before and after giving effect to any such Investment, no
Default shall exist, including, without limitation, a Default with respect to
(i) use of proceeds set forth in Section 5.08 or (ii) the Consolidated Debt
Coverage Ratio set forth in Section 6.11; provided further that the aggregate
amount of Investments made pursuant to this clause (g) (other than Investments
described in Schedule 6.04) shall not exceed $500,000,000 in the aggregate at
any time;

(h) Investments in Swap Agreements other than Permitted Swap Agreements;
provided, that, both before and after giving effect to any such Investment, no
Default shall exist, including, without limitation, a Default with respect to
(i) use of proceeds set forth in Section 5.08 or (ii) the Consolidated Debt
Coverage Ratio set forth in Section 6.11; provided further that the aggregate
amount of Investments made pursuant to this clause (h) shall not exceed
$100,000,000 in the aggregate at any time; and

(i) Guarantees of obligations not constituting Indebtedness of Restricted
Subsidiaries.

Section 6.05 Swap Agreements. It will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Swap Agreement, other than (a) Swap
Agreements entered into for the purpose of fixing, hedging or swapping interest
rate, commodity price or foreign currency exchange rate risk (or to reverse or
amend any such agreements previously made for such purposes), and not for
speculative purposes, (b) other Swap Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which it or any of its
subsidiaries is

 

-43-



--------------------------------------------------------------------------------

exposed in the conduct of its business or the management of its liabilities, and
not for speculative purposes (the Swap Agreements in clauses (a) and (b),
collectively the “Permitted Swap Agreements”) or (c) Swap Agreements other than
Permitted Swap Agreements to the extent permitted by Section 6.04(h).

Section 6.06 Restricted Payments. It will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) any Subsidiary may declare and
pay Restricted Payments to its parent and (b) as long as no Default has occurred
and is continuing or would result therefrom, the MLP may make Restricted
Payments in accordance with the terms of the Partnership Agreement (MLP).

Section 6.07 Transactions with Affiliates. It will not, and will not permit any
of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to it or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among it and its
Wholly-Owned Restricted Subsidiaries not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.06, and (d) pursuant to the agreements
listed on Schedule 6.07, which agreements are at prices and on terms and
conditions not less favorable to it than could be obtained on an arm’s-length
basis from unrelated third parties.

Section 6.08 Restrictive Agreements. It will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of it or any of its Restricted Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the MLP or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law,
by this Agreement, the Revolving Credit Agreement, the UK Credit Agreement or
any Hybrid Equity Securities (but, in the case of Hybrid Equity Securities, only
with respect to the ability of the Borrower to pay dividends or other
distributions with respect to its Equity Interests), (ii) the foregoing shall
not apply to restrictions and conditions (x) existing on the date of this
Agreement identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition so as to cause such restriction or condition to be more
restrictive than the restriction or condition in existence on the date of this
Agreement) or (y) arising or agreed to after the date of this Agreement;
provided that such restrictions or conditions are not more restrictive than the
restrictions and conditions existing on the date of this Agreement, (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Restricted Subsidiary pending such sale;
provided such restrictions and conditions apply only to the Restricted
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a)

 

-44-



--------------------------------------------------------------------------------

of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

Section 6.09 Limitation on Modifications of Other Agreements. It will not, and
will not permit any of its Restricted Subsidiaries to, amend, modify or change,
or consent to any amendment, modification or change to, any of the terms of, the
Partnership Agreement (MLP), except to the extent the same could not reasonably
be expected to have a Material Adverse Effect.

Section 6.10 Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary on Schedule 3.12 as of the
date hereof or thereafter, assuming compliance with Section 6.10(b), any Person
that becomes a Subsidiary of the MLP or any Restricted Subsidiary shall be
classified as a Restricted Subsidiary.

(b) The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary (other than the Borrower or any
Guarantor), as an Unrestricted Subsidiary if: (i) prior, and after giving
effect, to such designation, no Default would exist and (ii) such designation is
deemed to be an Investment in an Unrestricted Subsidiary in an amount equal to
the fair market value as of the date of such designation of the MLP’s direct and
indirect ownership interest in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 6.04(g).
Except as provided in this Section 6.10(b), no Restricted Subsidiary may be
redesignated as an Unrestricted Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation: (i) the representations
and warranties of the MLP and the Borrower contained in each of the Loan
Documents are true and correct on and as of the date of such designation as if
made on and as of the date of such designation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii) no
Default would exist and (iii) the MLP and the Borrower complies with the
requirements of Section 5.10. Any such designation shall be treated as a cash
dividend in an amount equal to the lesser of the fair market value of the MLP’s
direct and indirect ownership interest in such Subsidiary or the amount of the
MLP’s cash investment previously made for purposes of the limitation on
Investments under Section 6.04(g).

(d) Notwithstanding the foregoing or anything to the contrary contained herein,
for the purposes of this Agreement the Borrower and each Guarantor is a
Restricted Subsidiary of the MLP and may not be an Unrestricted Subsidiary.

(e) The Borrower shall notify the Administrative Agent in writing promptly upon
any Subsidiary becoming a Material Subsidiary.

 

-45-



--------------------------------------------------------------------------------

Section 6.11 Financial Condition Covenant. The MLP will not permit at any time
its Consolidated Debt Coverage Ratio to be in excess of 5.00 to 1.00 (the
“Standard Ratio”) for any Rolling Period; provided that if at any time the MLP
or any of its Restricted Subsidiaries consummates an acquisition for which the
MLP or any of its Restricted Subsidiaries has paid aggregate net consideration
of at least $100,000,000, then, for the two Rolling Periods the last day of
which immediately follow the date on which such acquisition is consummated, the
numerator of the maximum Consolidated Debt Coverage Ratio otherwise permitted
above shall be increased by 0.5; thereafter, compliance shall be determined by
reverting back to the Standard Ratio.

ARTICLE VII

Events of Default

From (and including) the Effective Date, if any of the following events (“Events
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower, the MLP or any of their Restricted Subsidiaries in or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with the Loan Documents or any amendment
or modification hereof or waiver hereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

(d) the MLP or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), (c), or (e), Section 5.03
(with respect to the MLP’s or the Borrower’s existence), Section 5.08,
Section 5.11 or in Article VI;

(e) the MLP, the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in the Loan Documents (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) the MLP or any Restricted Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period), whether by acceleration or otherwise, of any Material
Indebtedness; or a default

 

-46-



--------------------------------------------------------------------------------

shall occur in the performance or observance of any obligation or condition with
respect to any Material Indebtedness if the effect of such default is to
accelerate the maturity of any such Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders, to cause
such Indebtedness to become due and payable prior to its expressed maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the General Partner, the MLP (or its general partner(s)), the
Borrower, any Guarantor or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the General Partner, the MLP (or its general partner(s)),
the Borrower, any Guarantor or any Material Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) the General Partner, the MLP (or its general partner(s)), the Borrower, any
Guarantor or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the General Partner, the MLP (or its general partner(s)),
the Borrower, any Guarantor or any Material Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(i) the General Partner, the MLP (or its general partner(s)), the Borrower, any
Guarantor or any Material Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 and that are not covered by insurance shall be rendered
against the MLP, any Restricted Subsidiary, or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the MLP or any
Restricted Subsidiary to enforce any such judgment;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(l) the MLP or any Subsidiary shall incur an Environmental Liability or
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect;

 

-47-



--------------------------------------------------------------------------------

(m) the MLP shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
(X) those incidental to its ownership of the limited partner interests in the
Borrower or of Equity Interests in other Wholly-Owned Subsidiaries and (Y) the
incurrence and maintenance of Indebtedness or (ii) own, lease, manage or
otherwise operate any properties or assets (including cash and cash
equivalents), other than (A) the limited partner interests in the Borrower,
(B) ownership interests of a Subsidiary, (C) ownership interests in other
subsidiaries not Subsidiaries of the Borrower, (D) cash received in connection
with dividends made by the Borrower in accordance with Section 6.06(b) pending
application to the holders of the Units and the General Partner Interest,
(E) cash received in connection with the incurrence of Indebtedness and (F) cash
received in connection with dividends made by other subsidiaries;

(n) this Agreement or the Subsidiary Guaranty after delivery thereof shall for
any reason, except to the extent permitted by the terms hereof or thereof (or as
waived by the Lenders in accordance with Section 10.02), ceases to be valid,
binding and enforceable in accordance with its terms against the Borrower, the
MLP or a Guarantor party thereto or shall be repudiated by any of them, or the
Borrower, the MLP or any Guarantor shall so state in writing;

(o) an “Event of Default” under (and as defined in) the Revolving Credit
Agreement shall occur and be continuing; or

(p) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (g) or (h) of this Article, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

MLP Guarantee

Section 8.01 MLP Guarantee.

(a) The MLP, to the maximum extent permitted by applicable law, (i) absolutely,
unconditionally and irrevocably, guarantees to the Administrative Agent for the
ratable benefit of the Guaranteed Creditors and their respective successors,
endorsees, transferees

 

-48-



--------------------------------------------------------------------------------

and assigns, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations and (ii) indemnifies and holds harmless each Guaranteed
Creditor from, and agrees to pay to such Guaranteed Creditor, all reasonable
costs and expenses (including reasonable counsel fees and expenses) incurred by
such Guaranteed Creditor in enforcing any of its rights under the guarantee
contained in this Section 8.01. The MLP agrees that notwithstanding any stay,
injunction or other prohibition preventing the payment by the Borrower of all or
any portion of the Borrower Obligations and notwithstanding that all or any
portion of the Borrower Obligations may be unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
the Borrower, to the maximum extent permitted by applicable law, such Borrower
Obligations shall nevertheless be due and payable by the MLP for the purposes of
this guarantee at the time such Borrower Obligations would by payable by the
Borrower under the provisions of this Agreement. Notwithstanding the foregoing,
any enforcement of this guarantee with respect to the rights of any Guaranteed
Creditor shall be accomplished by the Administrative Agent acting on behalf of
such Guaranteed Creditor. The guarantee contained in this Section 8.01 is a
guarantee of payment and not collection, and the liability of the MLP is primary
and not secondary. Anything to the contrary notwithstanding, the maximum
liability of the MLP under the guarantee provided for in this Article VIII shall
in no event exceed the amount which can be guaranteed by the MLP under
applicable federal and state laws relating to insolvency of debtors (after
giving effect to any right of contribution provided for herein or in any other
Loan Document).

(b) The MLP agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to the
MLP. The guarantee contained in this Section 8.01 is a continuing guarantee and
shall remain in full force and effect until all the Borrower Obligations and the
obligations of the MLP under the guarantee contained in this Section 8.01 shall
have been satisfied by payment in full in cash, notwithstanding that from time
to time during the term of this Agreement the Borrower may be free from any
Borrower Obligations.

(c) No payment made by the Borrower, the MLP, any other guarantor or any other
Person or received or collected by any Guaranteed Creditor from the Borrower,
the MLP, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the MLP
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Borrower or MLP in respect of the Borrower Obligations or any
payment received or collected from the Borrower or MLP in respect of the
Borrower Obligations), remain liable for the Borrower Obligations until, subject
to Section 8.05, the Borrower Obligations are paid in full in cash.

Section 8.02 Subrogation. The MLP shall be subrogated to all the rights of any
Guaranteed Creditor against the Borrower in respect of any amounts paid by the
MLP pursuant to the provisions of the guarantee contained in Section 8.01;
provided, however, that the MLP shall not be entitled to enforce or to receive
any payments arising out of, or based upon, such

 

-49-



--------------------------------------------------------------------------------

right of subrogation with respect to any of the Borrower Obligations, nor shall
the MLP seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor (or any other guarantor) in respect of payments
made by the MLP hereunder, until all of the Borrower Obligations and the
Guarantees thereof shall have been indefeasibly paid in full in cash or
discharged. A director, officer, employee or stockholder, as such, of the MLP
shall not have any liability for any obligations of the MLP under the guarantee
contained in Section 8.01 or any claim based on, in respect of or by reason of
such obligations or their creation.

Section 8.03 Amendments, etc. with respect to the Borrower Obligations. The MLP
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the MLP and without notice to or further assent by the MLP,
any demand for payment of any of the Borrower Obligations made by any Guaranteed
Creditor may be rescinded by such Guaranteed Creditor and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Guaranteed Creditor, and any
Loan Document and any other document executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Guaranteed
Creditor for the payment of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released. Except as required by applicable law, no
Guaranteed Creditor shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in Section 8.01 or any property subject thereto.

Section 8.04 Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, the MLP hereby (a) waives diligence, presentment,
demand of payment, notice of intent to accelerate, notice of acceleration,
notice of acceptance, filing of claims with a court in the event of the merger,
insolvency or bankruptcy of the Borrower or the MLP, and all demands and notices
whatsoever, (b) acknowledges that any agreement, instrument or document
evidencing the MLP Obligations may be transferred and that the benefit of its
obligations hereunder shall extend to each holder of any agreement, instrument
or document evidencing the MLP Obligations without notice to them and
(c) covenants that the MLP Obligations will not be discharged except by complete
performance thereof. The MLP further agrees that to the fullest extent permitted
by applicable law, if at any time all or any part of any payment theretofore
applied by any Person to any of the MLP Obligations is, or must be, rescinded or
returned for any reason whatsoever, including without limitation, the
insolvency, bankruptcy or reorganization of the MLP, such MLP Obligations shall,
to the extent that such payment is or must be rescinded or returned, be deemed
to have continued in existence notwithstanding such application, and the MLP
Obligations shall continue to be effective or be reinstated, as the case may be,
as though such application had not been made.

To the fullest extent permitted by applicable law, the obligations of the MLP
under this guarantee shall be as aforesaid full, irrevocable, unconditional and
absolute and shall not be impaired, modified, discharged, released or limited by
any occurrence or condition whatsoever,

 

-50-



--------------------------------------------------------------------------------

including, without limitation, (i) any compromise, settlement, release, waiver,
renewal, extension, indulgence or modification of, or any change in, any of the
obligations and liabilities of the Borrower or the MLP contained in any of the
Borrower Obligations or this Agreement, (ii) any impairment, modification,
release or limitation of the liability of the Borrower, the MLP or any of their
estates in bankruptcy, or any remedy for the enforcement thereof, resulting from
the operation of any present or future provision of any applicable bankruptcy
law, as amended, or other statute or from the decision of any court, (iii) the
assertion or exercise by the Borrower or the MLP of any rights or remedies under
any of the Borrower Obligations or this Agreement or their delay in or failure
to assert or exercise any such rights or remedies, (iv) the assignment or the
purported assignment of any property as security for any of the Borrower
Obligations, including all or any part of the rights of the Borrower or the MLP
under this Agreement, (v) the extension of the time for payment by the Borrower
or the MLP of any payments or other sums or any part thereof owing or payable
under any of the terms and provisions of any of the Borrower Obligations or this
Agreement or of the time for performance by the Borrower or the MLP of any other
obligations under or arising out of any such terms and provisions or the
extension or the renewal of any thereof, (vi) the modification or amendment
(whether material or otherwise) of any duty, agreement or obligation of the
Borrower or the MLP set forth in this Agreement, (vii) the voluntary or
involuntary liquidation, dissolution, sale or other disposition of all or
substantially all of the assets, marshaling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
proceeding affecting, the Borrower or any of the MLP or any of their respective
assets, or the disaffirmance of any of the Borrower Obligations, or this
Agreement in any such proceeding, (viii) the release or discharge of the
Borrower or the MLP from the performance or observance of any agreement,
covenant, term or condition contained in any of such instruments by operation of
law, (ix) the unenforceability of any of the Borrower Obligations or this
Agreement, (x) any change in the name, business, capital structure, corporate
existence, or ownership of the Borrower or the MLP or any other person or entity
liable on the obligations guaranteed hereby, (xi) the existence of any
collateral or other guaranty, or any exchange, release or non-perfection of any
collateral or other guaranty, or (xii) any other circumstance which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, a surety or the MLP.

Section 8.05 Reinstatement. To the maximum extent permitted by applicable law,
the guarantee contained in Section 8.01 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by any Guaranteed Creditor upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or the MLP, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or the MLP or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

Section 8.06 Payments. The MLP hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim and without
deduction for any taxes and in immediately available funds and in dollars at the
Administrative Agent’s payment office at the address provided in Section 10.01
of this Agreement.

 

-51-



--------------------------------------------------------------------------------

ARTICLE IX

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the

 

-52-



--------------------------------------------------------------------------------

Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a Lender and a commercial bank with an
office in New York, New York and having a combined capital and surplus of at
least $500,000,000, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

None of the Syndication Agent, the Co-Documentation Agents or the Co-Managing
Agents shall have any duties, responsibilities or liabilities under this
Agreement or the other Loan Documents other than their duties, responsibilities
and liabilities in their capacity as Lenders hereunder.

 

-53-



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

Section 10.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower or the MLP, to it at 2330 N. Loop 1604 West, San Antonio,
Texas 78248, Attention of Senior Vice President, Chief Financial Officer and
Treasurer (Telecopy No. (210) 918-5055);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of Maria Arreola (Telecopy No. (713) 750-2228); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a

 

-54-



--------------------------------------------------------------------------------

waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor the Subsidiary Guaranty nor any provision hereof
or thereof may be waived, amended or modified (except as expressly set forth
herein or therein) except pursuant to an agreement or agreements in writing
entered into by the Borrower, the MLP and the Required Lenders or by the
Borrower, the MLP and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.16(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) waive or amend Section 2.09, Section 4.01, Article
VIII or release the MLP from its obligations hereunder or release any other
Guarantor from a Subsidiary Guaranty (except as expressly set forth in the
Subsidiary Guaranty) without the written consent of each Lender or (vi) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.

Section 10.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by

 

-55-



--------------------------------------------------------------------------------

the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section
(and without limiting the Borrower’s obligation to do so), each Lender severally
agrees to pay to the Administrative Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 5
Business Days after written demand therefor.

Section 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under

 

-56-



--------------------------------------------------------------------------------

this Agreement (including all or a portion of its Loan) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Loan (or portion thereof) to an
assignee that is a Lender immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loan,
the amount of the Loan of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement

 

-57-



--------------------------------------------------------------------------------

(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.13, Section 2.14, Section 2.15 and 10.03). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 10.04 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount of the Loan owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), Section 2.16(d)
or 10.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Loan); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to

 

-58-



--------------------------------------------------------------------------------

paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Section 2.13, Section 2.14 and Section 2.15
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or Section 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Section 2.13, Section 2.14, Section 2.15 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
or the termination of this Agreement or any provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the

 

-59-



--------------------------------------------------------------------------------

Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other required parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or the
MLP against any of and all the obligations of the Borrower or the MLP now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower and the MLP each hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower and the MLP each hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties

 

-60-



--------------------------------------------------------------------------------

hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the

 

-61-



--------------------------------------------------------------------------------

confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.14 Limitation of Liability. Neither the General Partner nor the
general partner(s) of the MLP shall be liable for (a) the obligations of the
Borrower under this Agreement or (b) the obligations of the MLP under this
Agreement, including in each case, without limitation, by reason of any payment
obligation imposed by governing state partnership statutes and any provision of
the applicable limited partnership agreement of the Borrower or the MLP that
requires such General Partner or general partner(s), as the case may be, to
restore a capital account deficit.

Section 10.15 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

-62-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NUSTAR LOGISTICS, L.P. By:   NuStar GP, Inc., its General Partner   By:  

/s/ Steven A. Blank

    Steven A. Blank     Senior Vice President, Chief     Financial Officer and
Treasurer

NUSTAR ENERGY L.P.

By:

  Riverwalk Logistics, L.P., its General Partner

By:

  NuStar GP, LLC, its General Partner   By:  

/s/ Steven A. Blank

    Steven A. Blank     Senior Vice President, Chief     Financial Officer and
Treasurer

 

Signature Page 1 to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

By:  

/s/ Robert Traband

Name:   Robert Traband Title:   Executive Director

 

Signature Page 2 to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, individually and as Syndication Agent By:  

/s/ Carmen J. Malizia

Name:   Carmen J. Malizia Title:   Vice President

 

Signature Page 3 to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, individually and as Co-Documentation Agent By:  

/s/ Gary B. Wenslow

Name:   Gary B. Wenslow Title:   Associate Director

 

Signature Page 4 to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,
individually and as Co-Documentation Agent By:  

/s/ Paul Pritchett

Name:   Paul Pritchett Title:   Vice President

 

Signature Page 5 to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Assignment and Assumption

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:  

 

      2.    Assignee:  

 

      [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):  

 

      4.    Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement

 

1 Select as applicable.

 

Exhibit A - 1



--------------------------------------------------------------------------------

5.    Credit Agreement: The Term Loan Credit Agreement dated as of February 1,
2008 among NuStar Logistics, L.P., NuStar Energy L.P., the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto 6.    Assigned Interest:

 

Facility Assigned2

 

Aggregate Amount of

Loans for all Lenders

 

Amount of Loans

Assigned

 

Percentage Assigned

of Loans3

  $   $   %   $   $   %   $   $   %

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A - 2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted: [NAME OF ADMINISTRATIVE AGENT], as Administrative
Agent By  

 

Title:   [Consented to:]5 [NAME OF RELEVANT PARTY] By  

 

Title:  

 

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

Exhibit A - 3



--------------------------------------------------------------------------------

ANNEX 1

[                                         ]6

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document7, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section          thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender8, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with

 

 

6

Describe Credit Agreement at option of Administrative Agent.

7

The term “Loan Document” should be conformed to that used in the Credit
Agreement.

8

The concept of “Foreign Lender” should be conformed to the section in the Credit
Agreement governing withholding taxes and gross-up.

 

Exhibit A - 4



--------------------------------------------------------------------------------

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A - 5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders parties

to the Credit Agreement

referred to below

270 Park Avenue

New York, New York 10017

Reference: NuStar Logistics, L.P.

Ladies and Gentlemen:

The undersigned, NUSTAR LOGISTICS, L.P., refers to the Term Loan Credit
Agreement, dated as of February 1, 2008 (the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among the undersigned,
the Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent, and hereby gives you notice, irrevocably, pursuant to Section 2.03 of the
Credit Agreement, that the undersigned hereby requests the funding of the Loans
under the Credit Agreement, and in that connection sets forth below the
information relating to such Loans as required by Section 2.03 of the Credit
Agreement:

(i) the aggregate amount of the requested Loans is $            ;

(ii) the funding date of the Loans, which shall be the Effective Date and a
Business Day, is             , 2008;

(iii) The Type of Tranche comprising the requested Loans is [an ABR Tranche][a
Eurodollar Tranche];

(iv) [The initial Interest Period applicable to such Eurodollar Tranche is
             months]; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04, are as
follows:

[                                                             ]

[                                                             ]

[                                                             ]

[                                                             ]

 

Exhibit B - 1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [                    ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
requested Loans under the terms and conditions of the Credit Agreement.

 

Very truly yours, NUSTAR LOGISTICS, L.P. By:  

 

Name:   Title:  

 

Exhibit B - 2



--------------------------------------------------------------------------------

EXHIBIT C

OPINION OF COUNSEL FOR THE BORROWER AND THE MLP

February 1, 2008

To the Lenders and the Administrative

    Agent Referred to Below

c/o JPMorgan Chase Bank, N.A., as

    Administrative Agent

270 Park Avenue

New York, New York 10017

Dear Sirs:

[I/We] have acted as counsel for NuStar Logistics, L.P. (the “Borrower”) and
NuStar Energy L.P. (the “MLP” and each of the Subsidiaries of the MLP listed on
Annex I hereto (the “Subsidiary Guarantors” and, together with the Borrower, the
“Loan Parties”), in connection with the Term Loan Credit Agreement dated as of
February 1, 2008 (the “Credit Agreement”), among the Borrower, the MLP, the
banks and other financial institutions identified therein as Lenders, JPMorgan
Chase Bank, N.A., as Administrative Agent, and others as agents, and the other
Loan Documents identified below. This opinion is being furnished to you pursuant
to Section 4.01(b) of the Credit Agreement. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

In that connection, we have examined executed copies of the Credit Agreement,
the Subsidiary Guaranty Agreement dated as of even date herewith made by each of
the Guarantors (as defined therein) in favor of the Administrative Agent (the
“Subsidiary Guaranty”), and the notes executed and delivered on the date hereof
pursuant to Section 2.07(e) of the Credit Agreement (the “Loan Documents”).

In addition, [I, or individuals under my direction,/We] have examined originals
or copies, certified or otherwise identified to [my/our] satisfaction, of such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as
[I/we] have deemed necessary or advisable for purposes of this opinion.

Upon the basis of the foregoing, [I am/we are] of the opinion that:

1. The Loan Documents constitute the legal, valid and binding obligations of the
Loan Parties party thereto, enforceable against such Loan Parties under the law
of the State of New York in accordance with their respective terms.

2. In a case properly argued and presented, a Texas court or a Federal court
sitting in Texas and applying Texas conflict of law principles, as set out in
Section 35.51 of the Texas Business and Commerce Code, would give effect to the
provisions of the Credit Agreement and

 

Exhibit C - 1



--------------------------------------------------------------------------------

the Subsidiary Guaranty selecting New York law as governing, and would apply the
substantive laws of the State of New York in construing the Credit Agreement and
the Subsidiary Guaranty.

3. Under the circumstances contemplated by the Credit Agreement, the making of
the Loans will not violate Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulation issued pursuant thereto, including without
limitation, the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

4. No Loan Party is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

5. The Borrower (a) is a limited partnership duly formed and validly existing
under the laws of the State of Delaware and (b) has the limited partnership
power and authority to (i) own property and conduct the business in which it is
currently engaged and in which it proposes, as of the date hereof, to be engaged
after the date hereof, (ii) make, deliver and perform the Loan Documents to
which it is a party in accordance with the terms and provisions thereof and
(iii) borrow under the Credit Agreement.

6. The MLP (a) is a limited partnership duly formed and validly existing under
the laws of the State of Delaware and (b) has the limited partnership power and
authority to (i) own property and conduct the business in which it is currently
engaged and in which it proposes, as of the date hereof, to be engaged after the
date hereof, and (ii) make, deliver and perform the Credit Agreement in
accordance with the terms and provisions thereof.

7. Each Subsidiary Guarantor (a) is a limited partnership, corporation or
limited liability company validly existing under the laws of the jurisdiction of
its formation as described on Annex I hereto and (b) has the limited
partnership, corporate or limited liability company power and authority to make,
deliver and perform the Subsidiary Guaranty in accordance with the terms and
provisions thereof.

8. The execution, delivery and performance of the Credit Agreement by the
Borrower and the MLP, and of the Subsidiary Guaranty by each Subsidiary
Guarantor, and the borrowing of the Loans by the Borrower under the Credit
Agreement, have been duly authorized by all necessary actions on behalf of the
Loan Parties and each other Person whose authorization is relevant to, or
constitutes, authorization on behalf of either Loan Party.

9. The Loan Documents have been duly executed and delivered on behalf of the
Loan Parties, as applicable.

10. No approvals or consents of any governmental authority of the State of Texas
or the United States of America or other consents or approvals by any other
Person which have not been obtained on or prior to the date hereof are required
(a) in connection with the participation by the Loan Parties in connection with
the transactions under the Loan Documents or the execution, delivery and
performance by any Loan Party of the Loan Documents to which it is a party, or
(b) for the validity and enforceability of the Loan Documents and the exercise
by the Lenders of their rights and remedies thereunder.

 

Exhibit C - 2



--------------------------------------------------------------------------------

11. The execution, delivery and performance by the Loan Parties of the Loan
Documents will not (a) violate any provision of the Partnership Agreement
(Borrower), the Partnership Agreement (MLP), or the certificate of
incorporation, bylaws, partnership agreement or limited liability company
agreement, as applicable, of any Subsidiary Guarantor, (b) result in the breach
of, or constitute a default under, any indenture or loan or credit agreement or
any other material agreement, lease or instrument, known to me after due
inquiry, to which any of the Loan Parties is a party or by which its properties
may be bound, (c) result in, or require, the creation or imposition of any Lien
on any of its properties or revenues pursuant to any requirement of law, rule
regulation or order of any governmental authority of the State of Texas or the
United States of America or material contractual obligation binding upon any
Loan Party, or (d) result in any violation by any Loan Party of any applicable
law of the State of Texas or the United States of America.

12. The Borrower is not subject to regulation under any statute or regulation of
the State of Texas or the United States of America that limits its ability to
incur indebtedness.

13. To my knowledge (having made due inquiry with respect thereto), except as
disclosed in the Credit Agreement, no litigation, investigation or proceeding of
or before any arbitrator or governmental authority is pending or threatened by
or against any Loan Party or against any of the properties or revenues of either
(a) with respect to the Loan Documents or any of the transactions contemplated
thereby or (b) which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

 

Exhibit C - 3



--------------------------------------------------------------------------------

 

EXHIBIT D

[FORM OF]

SUBSIDIARY GUARANTY AGREEMENT

made by

EACH OF THE GUARANTORS (as defined herein)

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of February 1, 2008

 

 

 

Exhibit D - 1



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT, dated as of February 1, 2008, made by the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors” and each a “Guarantor”), in favor of
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), for the benefit of the banks and other financial
institutions or entities (the “Lenders”) parties to the Term Loan Credit
Agreement, dated as of February 1, 2008 (the “Credit Agreement”), among NuStar
Logistics, L.P., a Delaware limited partnership (the “Borrower”), NuStar Energy
L.P., a Delaware limited partnership (the “MLP”), the Lenders, the
Administrative Agent, SunTrust Bank, as Syndication Agent, and Barclays Bank Plc
and Wachovia Bank, National Association, as Co-Documentation Agents.

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make term loans to the Borrower upon the terms and subject to the conditions set
forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the term loans under the Credit Agreement may be or
have been used in part to enable the Borrower to make valuable transfers to one
or more of the Guarantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the term loans under the Credit Agreement;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective term loans to the Borrower under the Credit Agreement that the
Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders; and

WHEREAS, it is a condition subsequent to the obligation of the Lenders to make
their respective term loans to the Borrower under the Credit Agreement that
certain subsidiaries of the MLP shall from time to time become parties to this
Agreement as Guarantors by executing and delivering an Assumption Agreement, in
the form attached hereto as Annex I, to the Administrative Agent for the ratable
benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make their respective term loans to the Borrower under the Credit Agreement,
each Guarantor hereby agrees with the Administrative Agent, for the ratable
benefit of the Lenders, as follows:

 

Exhibit D - 2



--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“Agreement”: means this Subsidiary Guaranty Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Obligations”: means the collective reference to all obligations,
liabilities and indebtedness (including all Indebtedness) owing by the Borrower
pursuant to the Credit Agreement, including, without limitation, the unpaid
principal of and interest on the Loans and all other obligations and liabilities
of the Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the Loans
and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement or the other Loan Documents or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

“Guarantor Obligations”: means with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations and (ii) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement, in each case whether on account of guarantee obligations,
reimbursement obligations, loan obligations, fees, indemnities, costs, expenses
or otherwise (including, without limitation, all fees and disbursements of
counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: means the collective reference to each Guarantor party to this
Agreement.

“Obligations”: means in the case of each Guarantor, its Guarantor Obligations.

“Solvent”: means with respect to each Guarantor as of any date, that (a) the
value of the assets of such Guarantor (both at fair value and present fair
saleable value) is, on the date of determination, greater than the total amount
of liabilities (including contingent and unliquidated liabilities) of such
Guarantor as of such date, (b) as of such date, such Guarantor is able to pay
all of its liabilities as such liabilities mature and (c) as of such date, such
Guarantor does not have unreasonably small capital given the nature of its
business. In computing the amount of

 

Exhibit D - 3



--------------------------------------------------------------------------------

contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) A reference to any Person hereunder shall be deemed to include a reference
to such Person’s successor’s, endorsees, transferees and assigns.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, (i) absolutely,
unconditionally and irrevocably, guarantees to the Administrative Agent for the
ratable benefit of the Lenders and their respective successors, endorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations and (ii) indemnifies and holds harmless the
Administrative Agent and each Lender from, and agrees to pay to the
Administrative Agent and each Lender, all reasonable costs and expenses
(including reasonable counsel fees and expenses) incurred by the Administrative
Agent or such Lender in enforcing any of its rights under this Agreement. The
guarantee in this Section 2.1 is a continuing guarantee, and shall apply to all
Obligations owing at any time whenever arising or incurred and shall remain in
full force and effect until the Obligations have been indefeasibly paid in full
in cash. Each Guarantor agrees that notwithstanding any stay, injunction or
other prohibition preventing the payment by the Borrower of all or any portion
of the Borrower Obligations and notwithstanding that all or any portion of the
Borrower Obligations may be unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving the Borrower,
such Borrower Obligations shall nevertheless be due and payable by such
Guarantor for the purposes of this Agreement at the time such Borrower
Obligations would by payable by the Borrower under the provisions of the Credit
Agreement. Notwithstanding the foregoing, any enforcement of this Agreement with
respect to the rights of any Lender may be accomplished by the Administrative
Agent acting on behalf of such Lender.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).

 

Exhibit D - 4



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2.1 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2.1 shall have been satisfied by
indefeasible payment in full in cash, notwithstanding that from time to time
during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until, subject to Section 2.6, the Borrower Obligations are
indefeasibly paid in full in cash.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor (or any other guarantor) or any collateral security or guarantee
or right of offset held by the Administrative Agent or any Lender for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor (or any other guarantor) in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrower on account of the Borrower Obligations are indefeasibly paid in
full in cash. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full in cash, such amount shall be held by such Guarantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such

 

Exhibit D - 5



--------------------------------------------------------------------------------

Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives diligence, presentment, protest, demand for payment, notice of
intent to accelerate, notice of acceleration and notice of default or nonpayment
to or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Administrative Agent or
any Lender, (c) any extension, other indulgence, renewal, settlement, discharge,
compromise, waiver, subordination or release in respect of any

 

Exhibit D - 6



--------------------------------------------------------------------------------

Borrower Obligation, security, Person or otherwise, (d) any modification or
amendment of or supplement to the Borrower Obligations, including any increase
or decrease in the principal, the rates of interest or other amounts payable
thereunder, (e) any release, non-perfection or invalidity of any direct or
indirect security for any Borrower Obligation, (f) any change in the existence,
structure, constitution, name, objects, powers, business, control or ownership
of the Borrower or any other Person, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
Person or its assets, (g) any limitation, postponement, prohibition,
subordination or other restriction on the rights of the Administrative Agent or
the Lenders to payment of the Borrower Obligations, (h) any release,
substitution or addition of any cosigner, endorser or other guarantor of the
Borrower Obligations, (i) any defense arising by reason of any failure of the
Borrower to make any presentment, demand for performance, notice of
non-performance, protest, notice of intent to accelerate, notice of acceleration
and any other notice, including notice of all of the following: acceptance of
this Agreement, partial payment or non-payment of all or any part of the
Borrower Obligations and the existence, creation, or incurring of new or
additional Borrower Obligations, (j) any defense arising by reason of any
failure of the Administrative Agent to proceed against the Borrower or any other
Person, to proceed against, apply or exhaust any security held from the Borrower
or any other Person for the Borrower Obligations, to proceed against, apply or
exhaust any security held from any Guarantor or any other Person for this
Agreement or to pursue any other remedy in the power of the Administrative Agent
or the Lenders whatsoever, (k) any law which provides that the obligation of a
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal obligation or which reduces a guarantor’s obligation
in proportion to the principal obligation, (l) any defense arising by reason of
any incapacity, lack of authority, or other defense of the Borrower or any other
Person, or by reason of any limitation, postponement, prohibition on the
Administrative Agent’s or the Lenders’ right to payment of the Borrower
Obligations or any part thereof, or by reason of the cessation from any cause
whatsoever of the liability of the Borrower or any other Person with respect to
all or any part of the Borrower Obligations, or by reason of any act or omission
of the Administrative Agent or the Lenders which directly or indirectly results
in the discharge or release of the Borrower or any other Person of all or any
part of the Borrower Obligations or any security or guarantee therefore, whether
by contract, operation of law or otherwise, (m) any defense arising by failure
by the Administrative Agent or the Lenders to obtain, perfect or maintain a
perfected or prior (or any) security interest in or lien or encumbrance upon any
property of the Borrower or any other Person, or by reason of any interest of
the Borrower in any property, whether as owner thereof or the holder of a
security interest therein or lien or encumbrance thereon, being invalidated,
voided, declared fraudulent or preferential or otherwise set aside, or by reason
of any impairment by the Borrower of any right to recourse or collateral,
(n) any defense arising by reason of the failure of the Borrower to marshal any
assets, (o) any defense based upon any failure of the Administrative Agent or
any Lender to give to the Borrower or any Guarantor notice of any sale or other
disposition of any property securing any or all of the Obligations, or any
defect in any notice that may be given in connection with any sale or other
disposition of any such property, or any failure of the Administrative Agent or
any Lender to comply with any provision of applicable law in enforcing any
security interest in or lien upon any such property, including any failure of
the Administrative Agent or any Lender to dispose of any such property in a
commercially reasonable manner, (p) any dealing whatsoever with the Borrower or
other Person

 

Exhibit D - 7



--------------------------------------------------------------------------------

or any security, whether negligently or not, or any failure to do so, (q) any
defense based upon or arising out any bankruptcy, insolvency, reorganization,
moratorium, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against the Borrower or any other Person, including
any discharge of, or bar against collecting, any of the Borrower Obligations, in
or as a result of any such proceeding, (r) or any other act or omission to act
or delay of any kind by the Borrower, the Administrative Agent, any Lender, any
Guarantor or any other Person or any other circumstance whatsoever, whether
similar or dissimilar to the foregoing, which might, but for the provisions of
this Section 2.5, constitute a legal or equitable discharge, limitation or
reduction of such Guarantor’s obligations hereunder (other than the indefeasible
payment in full in cash of all of the Borrower Obligations). The foregoing
provisions apply (and the foregoing waivers will be effective) even if the
effect of any action (or failure to take any action) by the Administrative Agent
or any Lender is to destroy or diminish a Guarantor’s subrogation rights, such
Guarantor’s right to proceed against the Borrower for reimbursement, such
Guarantor’s right to recover contribution from any other Guarantor or any other
right or remedy. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim and without
deduction for any taxes and in immediately available funds and in dollars at the
Administrative Agent’s payment office at the address provided in Section 2.16 of
the Credit Agreement.

 

Exhibit D - 8



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective term loans to the
Borrower thereunder, each Guarantor hereby represents and warrants to the
Administrative Agent and each Lender that:

3.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties relating to subsidiaries of the Borrower and the
MLP set forth in Article 3 of the Credit Agreement, each of which is hereby
incorporated herein by reference and shall apply mutatis mutandis, are true and
correct, and the Administrative Agent and each Lender shall be entitled to rely
on each of them as if they were fully set forth herein. Each Guarantor also
represents and warrants that it is Solvent and that it is a Subsidiary of the
MLP.

SECTION 4. COVENANTS

Each Guarantor covenants and agrees with the Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Obligations
shall have been indefeasibly paid in full in cash, in the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

SECTION 5. THE ADMINISTRATIVE AGENT

5.1 Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 6. MISCELLANEOUS

6.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.02 of the Credit Agreement.

6.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

 

Exhibit D - 9



--------------------------------------------------------------------------------

6.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 6.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

6.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the same extent the Borrower
would be required to do so pursuant to Section 10.03 of the Credit Agreement.

(c) The agreements in this Section 6.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

6.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

6.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or facsimile shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Exhibit D - 10



--------------------------------------------------------------------------------

6.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.8 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Guarantors, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein.

6.9 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND TO THE EXTENT
CONTROLLING, LAWS OF THE UNITED STATES OF AMERICA.

6.10 Submission to Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 6.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 6.10 any special, exemplary, punitive or consequential damages.

6.11 Acknowledgments. Each Guarantor hereby acknowledges that:

 

Exhibit D - 11



--------------------------------------------------------------------------------

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or the relationship between the Administrative Agent and Lenders,
on one hand, and the Guarantors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

6.12 WAIVERS OF JURY TRIAL. EACH GUARANTOR, AND THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

6.13 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

6.14 Additional Guarantors. Each Subsidiary of the MLP that is required to
become a party to this Agreement pursuant to Section 5.11 of the Credit
Agreement shall become a party hereto and a Guarantor hereunder for all purposes
of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex I hereto.

6.15 Release of Guarantors. At the request and sole expense of the Borrower and
the MLP: any Subsidiary of the MLP that is a Guarantor shall be released from
its obligations hereunder in the event that (a) all of the Equity Interests of
such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement or (b) such Subsidiary does not
guarantee any obligations of the MLP or any of its Subsidiaries under any public
debt instrument (including the Indentures), provided that the Borrower and the
MLP shall have delivered to the Administrative Agent, at least ten Business Days
prior to the date of the proposed release, a written request of a Responsible
Officer of each of the Borrower and the MLP for release identifying the relevant
Guarantor and the terms of the sale or other disposition or release from such
guaranty, as the case may be, in reasonable detail, together with a
certification by the Borrower and the MLP that such transaction is in compliance
with the Credit Agreement and the other Loan Documents and that at the time of
such release, after giving effect to any other Subsidiary of the MLP becoming a
party hereto, the Borrower and the MLP are in compliance with Section 5.11 of
the Credit Agreement and no Event of Default exists or would exist as a result
of such release.

6.16 Limitation of Liability. Neither the General Partner nor the general
partner(s) of the MLP shall be liable for (c) the obligations of the Borrower
under this Agreement or (d) the obligations of the MLP under this Agreement,
including in each case, without limitation, by

 

Exhibit D - 12



--------------------------------------------------------------------------------

reason of any payment obligation imposed by governing state partnership statutes
and any provision of the applicable limited partnership agreement of the
Borrower or the MLP that requires such General Partner or general partner(s), as
the case may be, to restore a capital account deficit.

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guaranty
Agreement to be duly executed and delivered as of the date first above written.

 

Guarantor By:   [                                                             ]
Title:   [Guarantor] By:   [                                      
                      ] Title:  

 

Exhibit D - 13



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

 

Guarantors      Address               

 

Exhibit D - 14



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Subsidiary Guaranty
Agreement dated as of February 1, 2008, (the “Subsidiary Guaranty Agreement”),
made by the Guarantors parties thereto in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent, for the benefit of the Lenders. The undersigned agrees for
the benefit of the Administrative Agent and the Lenders the undersigned will be
bound by the terms of the Subsidiary Guaranty Agreement and will comply with
such terms insofar as such terms are applicable to the undersigned.

 

[                                                                      ] By:  
[                                                             ] Title:   Address
for Notices:

 

Exhibit D - 15



--------------------------------------------------------------------------------

Annex 1 to

Subsidiary Guaranty Agreement

ASSUMPTION AGREEMENT, dated as of [                    ], [200    ], by
[                                        
                                        ], a
[                                        ] corporation (the “Additional
Guarantor”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

WITNESSETH:

WHEREAS, NuStar Logistics, L.P., a Delaware limited partnership (the
“Borrower”), NuStar Energy L.P., a Delaware limited partnership (the “MLP”), the
Lenders and the Administrative Agent have entered into a Term Loan Credit
Agreement, dated as of February 1, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, certain subsidiaries of the
MLP (other than the Additional Guarantor) have entered into the Subsidiary
Guaranty Agreement, dated as of February 1, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Subsidiary Guaranty Agreement”) in
favor of the Administrative Agent for the benefit of the Lenders:

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Subsidiary Guaranty Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Subsidiary Guaranty
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Subsidiary Guaranty Agreement. By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 6.14 of the
Subsidiary Guaranty Agreement, hereby becomes a party to the Subsidiary Guaranty
Agreement as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder. The information set forth in Annex l-A hereto is hereby
added to the information set forth in Schedule 1 to the Subsidiary Guaranty
Agreement. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Subsidiary
Guaranty Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 

Exhibit D - 16



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND TO THE EXTENT
CONTROLLING, LAWS OF THE UNITED STATES OF AMERICA.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:   [                                      
                      ] Name:   Title:  

 

Exhibit D - 17



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

LENDER

   COMMITMENT JPMorgan Chase Bank, N.A.    $33,000,000.00 SunTrust Bank   
$33,000,000.00 Wachovia Bank, National Association    $33,000,000.00 Barclays
Bank PLC    $25,000,000.00      TOTAL:    $124,000,000.00

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 3.06

Disclosed Matters

Grace Litigation. All actions, suits, proceedings, claims and Environmental
Liabilities arising out of or related to the Otis pipeline as described in
NuStar Energy L.P.’s Annual Report on Form 10-K for the year ended December 31,
2006 and its Quarterly Reports on Form 10-Q for the quarters ended March 31,
2007, June 30, 2007 and September 30, 2007.

Any other actions, suits, proceedings, claims and investigations described in
NuStar Energy L.P.’s Annual Report on Form 10-K for the year ended December 31,
2006 and its Quarterly Reports on Form 10-Q for the quarters ended March 31,
2007, June 30, 2007 and September 30, 2007.

 

Schedule 3.06



--------------------------------------------------------------------------------

SCHEDULE 3.12

Subsidiaries

 

Subsidiary

  

Jurisdiction of

Formation

  

Restricted/

Unrestricted/Material

  

Ownership

Percentage

Bicen Development Corporation N.V.

   Netherlands Antilles    Restricted    100%

Cooperatie NuStar Holdings UA.

   Netherlands    Restricted    100%

Diamond K Limited

   Bermuda    Restricted    100%

Kaneb, Inc.

   Delaware    Restricted    100%

Kaneb Investment, LLC

   Delaware    Restricted    100%

Kaneb LLC

   Delaware    Restricted    100%

Kaneb Management, LLC

   Delaware    Restricted    100%

Kaneb Management Company LLC

   Delaware    Restricted    100%

Kaneb Pipe Line Company LLC

   Delaware    Restricted    100%

Kaneb Pipe Line Holding Company, LLC

   Delaware    Restricted    100%

Kaneb Pipe Line Operating Partnership, L.P.

   Delaware    Restricted - Material    100%

Kaneb Pipe Line Partners, L.P.

   Delaware    Restricted    100%

Kaneb Services LLC

   Delaware    Restricted    100%

Kaneb Terminals B.V.

   Netherlands    Restricted    100%

Kaneb Terminals (Eastham) Limited

   England    Restricted    100%

Kaneb Terminals Limited

   England    Restricted    100%

NuStar Asphalt Refining, LLC

   Delaware    Restricted    100%

NuStar Energy Services, Inc.

   Delaware    Restricted    100%

NuStar Burgos, LLC

   Delaware    Restricted    100%

NuStar GP, Inc.

   Delaware    Restricted    100%

NuStar Holdings B.V.

   Netherlands    Restricted    100%

NuStar Internacioncal, S.deR,K,de C.V.

   Mexico    Restricted    100%

NuStar Logistics, L.P.

   Delaware    Restricted - Material    100%

NuStar Marketing LLC

   Delaware    Restricted    100%

Petroburgos, S. de R.L. de C.V.

   Mexico    Restricted    100%

Point Tupper Marine Services Co.

   Nova Scotia    Restricted    100%

Ross Chemical & Storage Company Limited

   England    Restricted    100%

Saba Company N.V.

   Netherlands Antilles    Restricted    100%

Seven Seas Steamship Company (Saint Eustatius) N.V.

   Netherlands Antilles    Restricted    100%

Shore Terminals LLC

   Delaware    Restricted    100%

Skelly-Belvieu Pipeline Company, L.L.C.

   Delaware    Restricted    50%

ST Linden Terminal, LLC (joint venture)

   Delaware    Restricted    50%

StanTrans Holding, Inc.

   Delaware    Restricted    100%

StanTrans, Inc.

   Delaware    Restricted    100%

StanTrans Partners, L.P.

   Delaware    Restricted    100%

Statia Marine, Inc.

   Cayman Islands    Restricted    100%

Statia Technology, Inc.

   Delaware    Restricted    100%

Statia Terminals Antilles N.V.

   Netherlands Antilles    Restricted    100%

Statia Terminals Canada Co.

   Nova Scotia    Restricted    100%

 

Schedule 3.12 -1



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Formation

  

Restricted/

Unrestricted/Material

  

Ownership

Percentage

Statia Terminals Canada Holdings Co

   Nova Scotia    Restricted    100%

Statia Terminals Canada Partnership

   Nova Scotia    Restricted    100%

Statia Terminals Corporation N.V.

   Curacao, NA    Restricted    100%

Statia Terminals Delaware, Inc.

   Delaware    Restricted    100%

Statia Terminals, Inc.

   Delaware    Restricted    100%

Statia Terminals International N.V.

   Curacao, NA    Restricted    100%

Statia Terminals Marine Services N.V.

   Netherlands Antilles    Restricted    100%

Statia Terminals New Jersey, Inc.

   Delaware    Restricted    100%

Statia Terminals N.V.

   Netherlands Antilles    Restricted    100%

Support Terminal Operating Partnership, L.P.

   Delaware    Restricted - Material    100%

Support Terminals Services, Inc.

   Delaware    Restricted    100%

Texas Energy Services LLC

   Delaware    Restricted    100%

 

Schedule 3.12 - 2



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Indebtedness

Indebtedness not to exceed £21,000,000 under Credit Agreement between Kaneb
Terminals Limited (formerly named ST Services, LTD.), as borrower, NuStar Energy
L.P., Kaneb Pipe Line Operating Partnership, L.P. and SunTrust Bank, Atlanta, as
Lender, dated as of December 11, 2007, as amended or restated from time to time
(or replaced or refinanced from time to time but no increases thereof).

Indebtedness not to exceed $500,000,000 evidenced by the KPOP Notes (as replaced
or refinanced from time to time but no increases thereof).

 

Schedule 6.01



--------------------------------------------------------------------------------

SCHEDULE 6.04

Existing Investments

Investment in ST Linden Terminal, LLC existing on the date hereof

 

Schedule 6.04



--------------------------------------------------------------------------------

SCHEDULE 6.07

Affiliate Agreements

None.

 

Schedule 6.07



--------------------------------------------------------------------------------

SCHEDULE 6.08

Existing Restrictions

Restrictions and conditions set forth in the Indentures.

 

Schedule 6.08